--------------------------------------------------------------------------------

Exhibit 10.3



SECOND AMENDMENT TO
INTERCREDITOR AGREEMENT


This Second Amendment To Intercreditor Agreement (this “Amendment”) dated as of
March 27, 2020, is entered into by and among PNC Bank, National Association, in
its capacity as administrative and collateral agent for the First Lien Secured
Parties (in such capacity, “First Lien Agent”), and Wilmington Savings Fund
Society, FSB, in its capacities as indenture trustee and collateral agent for
the Second Lien Secured Parties (in such capacities, “Second Lien Agent”).


A.          First Lien Agent and Second Lien Agent are parties to that certain
Intercreditor Agreement, dated as of August 31, 2017 and amended as of June 1,
2018 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”).


B.          The Company is offering to exchange (the “Exchange Offer”) any and
all outstanding notes constituting Second Lien Debt (the “Old Notes”) for shares
of its common stock and its 3.00% Cash / 5.00% PIK Convertible Senior Secured
Notes due 2024 (the “New Notes”) and is soliciting consents from holders of the
Old Notes for certain amendments to the Indenture to eliminate or amend
substantially all of the restrictive covenants thereunder, release all
collateral securing the Company’s obligations under the Indenture, and modify
certain of the events of default and various other provisions, contained in the
Indenture and to amend the Intercreditor Agreement as set forth herein.


C.           First Lien Agent and Second Lien Agent have agreed to amend the
Intercreditor Agreement as set forth herein.


NOW, THEREFORE, in consideration of the agreement of the parties contained
herein, and intending to be legally bound, the parties hereto agree as follows:


1.           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Intercreditor
Agreement.


2.           Acknowledgment and Agreement.  Second Lien Agent hereby represents
to the First Lien Agenbt that the Collateral securing the Second Lien Debt has
been released and acknowledges and agrees that the Second Lien Debt is entitled
only to the rights of an unsecured creditor of the Company and its subsidiaries
until the Discharge of Second Lien Debt.  Except as expressly stated herein,
nothing herein shall be deemed to constitute a consent to, or waiver of
compliance with, or other modification of, any term or condition contained in
the Intercreditor Agreement, any First Lien Document or any Second Lien Loan
Document and nothing contained herein shall constitute a course of conduct or
dealing among the parties hereto.


- 1 -

--------------------------------------------------------------------------------



3.           Amendments to Intercreditor Agreement.  Subject to the
Effectiveness of this Amendment, the Intercreditor Agreement is hereby amended
to delete the stricken text (indicated in the same manner as the following
example: stricken text) and to add the double-underlined text (indicted
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Intercreditor Agreement attached as Exhibit A.


4.           Effectiveness.  This Amendment shall become effective upon the
execution and mutual delivery of this Consent by First Lien Agent and Second
Lien Agent.


5.          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document. Delivery of an executed signature page of
this Amendment by facsimile or other electronic transmission (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart hereof.


6.          Governing Law.  The validity, construction and effect of this
Amendment shall be governed by the internal laws of the State of New York but
excluding any principles of conflict of laws or any other rule of law that would
result in the application of the law of any jurisdiction other than the laws of
the State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 2 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
WILMINGTON SAVINGS FUND SOCIETY,
FSB, as Second Lien Agent
         
By:
/s/ Geoffrey J. Lewis
   
Name:
Geoffrey J. Lewis
   
Title:
Vice President
           
PNC BANK, NATIONAL ASSOCIATION,
 
as First Lien Agent
         
By:
/s/ Dennis W. Cloud
   
Name:
Dennis W. Cloud
   
Title:
Senior Vice President
 



Signature Page to Second Amendment To Intercreditor Agreement



--------------------------------------------------------------------------------

EXHIBIT A – INTERCREDITOR AGREEMENT


Conformed through:
Limited Consent and First Amendment to Intercreditor Agreement, dated as of June
1, 2018


INTERCREDITOR AGREEMENT


INTERCREDITOR AGREEMENT dated as of August 31, 2017 (this “Intercreditor
Agreement” as hereinafter further defined), among PNC Bank, National
Association, in its capacity as administrative and collateral agent for the
First Lien Secured Parties (in such capacity, “First Lien Agent” as hereinafter
further defined), and Wilmington Savings Fund Society, FSB, in its capacities as
indenture trustee and collateral agent for the Second Lien Secured Parties (in
such capacities, “Second Lien Agent” as hereinafter further defined).


W I T N E S S E T H:


WHEREAS, Borrowers (as hereinafter defined) and First Lien Guarantors (as
hereinafter defined) have entered into a secured revolving credit facility with
First Lien Agent and the lenders for whom it is acting as agent as set forth in
the First Lien Loan Agreement (as hereinafter defined) pursuant to which such
lenders have made and from time to time may make loans and provide other
financial accommodations to Borrowers which are guaranteed by First Lien
Guarantors and secured by substantially all of the assets of Borrowers and First
Lien Guarantors;


WHEREAS, the Company, as issuer, and Second Lien Guarantors have entered into
(i) the Indenture (as hereinafter defined) with Second Lien Agent pursuant to
which the Company has issued notes that are guaranteed by Second Lien Guarantors
and (ii) a Second Lien Security Agreement (as hereinafter defined) pursuant to
which the notes and obligations under the Indenture are secured by substantially
all of the assets of the Company and Second Lien Guarantors; and


WHEREAS, First Lien Agent, First Lien Secured Parties, and Second Lien Secured
Parties desire and the Second Lien Agent is directed by the other Second Lien
Secured Parties to enter into this Intercreditor Agreement to (i) confirm the
relative priority of the security interests of First Lien Agent and Second Lien
Agent in the assets and properties of Borrowers and Guarantors, (ii) provide for
the orderly sharing among them, in accordance with such priorities, of proceeds
of such assets and properties upon any foreclosure thereon or other disposition
thereof and (iii) address related matters.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


Section 1.          DEFINITIONS; INTERPRETATION


1.1          Definitions.  As used in this Intercreditor Agreement, the
following terms have the meanings specified below:


“Agents” shall mean, collectively, First Lien Agent and Second Lien Agent,
sometimes being referred to herein individually as an “Agent”.



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale, assignment, transfer, license, lease (as
lessor), exchange, or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).


“Bank Product Agreement” shall mean any agreement for any service or facility
extended to any Grantor or any of its subsidiaries by a First Lien Secured Party
including:  (a) credit cards, (b) debit cards, (c) purchase cards, (d) credit
card, debit card and purchase card processing services, (e) treasury, cash
management or related services (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and the Large Value Transfer System operated by the Canadian
Payments Association for the processing of electronic funds), (f) cash
management, including controlled disbursement, accounts or services, (g) return
items, netting, overdraft and interstate depositary network services, (h)
Hedging Agreements, or (i) any other Cash Management Products and Services (as
defined in the First Lien Loan Agreement).


“Bank Product Obligations” shall mean and include all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by any Grantor or
any of its subsidiaries to a First Lien Secured Party pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that any
Grantor or any of its subsidiaries is obligated to reimburse to a First Lien
Secured Party as a result of such Person purchasing participations or executing
indemnities or reimbursement obligations with respect to the products provided
to any Grantor or any of its subsidiaries pursuant to the Bank Product
Agreements.


“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.


“Bankruptcy Law” shall mean the (a) Bankruptcy Code, (b) the BIA, (c) the CCAA,
(d) the Winding-up and Restructuring Act (Canada), and (e) any similar Federal,
state, provincial or foreign law for the relief of debtors.


“BIA” shall mean the Bankruptcy and Insolvency Act (Canada), as now and
hereafter in effect, and any successor statute.


“Borrowers” shall mean collectively, the “Borrowers” as defined in the First
Lien Loan Agreement as in effect on the date hereof, together with any other
Person that may be joined thereto as a Borrower in accordance with the terms of
the First Lien Loan Agreement; sometimes being referred to herein individually
as a “Borrower”.


“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York or East Brunswick, New Jersey are required
or authorized by law or other governmental action to close.


2

--------------------------------------------------------------------------------

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada), as now and
hereafter in effect, and any successor statute.


“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which any First Lien Secured Party or Second Lien Secured Party at
any time has a Lien, and including, without limitation, all proceeds of such
property and interests in property.


“Company” means A. M. Castle & Co., a corporation organized under the laws of
the State of Maryland.


“DIP Financing” shall have the meaning set forth in Section 7.2(a) hereof.


“Discharge of First Lien Debt” shall mean (a) the termination of the commitments
of the First Lien Lenders and the financing arrangements provided by First Lien
Agent and the other First Lien Lenders to Grantors under the First Lien
Documents, (b) except to the extent otherwise provided in Sections 7.1 and 7.2
hereof, the payment in full in cash of the First Lien Debt (other than the First
Lien Debt described in clause (c) of this definition) and (c) payment in full in
cash of cash collateral, or at First Lien Agent’s option, the delivery to First
Lien Agent of a letter of credit payable to First Lien Agent, in either case as
required under the terms of the First Lien Loan Agreement, in respect of (i)
letters of credit issued under the First Lien Documents (but in no event more
than 105% of the aggregate undrawn face amount thereof), (ii) Bank Product
Obligations, (iii) continuing obligations of First Lien Agent and First Lien
Lenders under control agreements and (iv) any contingent indemnification
obligations of any Grantor pursuant to the indemnification provisions in the
First Lien Debt Documents for which any First Lien Secured Parties may be
entitled to indemnification related to any claim that has been asserted or
threatened (in writing) or any demand for payment that has been made at such
time.  If after receipt of any payment of, or proceeds of Collateral applied to
the payment of, the First Lien Debt, First Lien Agent or any other First Lien
Secured Party is required to surrender or return such payment or proceeds to any
person pursuant to an order of a court of competent jurisdiction, then the First
Lien Debt intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Intercreditor Agreement shall continue in full
force and effect as if such payment or proceeds had not been received by such
First Lien Agent or other First Lien Secured Party, as the case may be, and no
Discharge of First Lien Debt shall be deemed to have occurred.


“Discharge of First Lien Debt Notice” shall have the meaning set forth in
Section 10.10(b) hereof.


“Discharge of Second Lien Debt” shall mean (a) the termination of the financing
arrangements provided by the Second Lien Holders to Grantors under the Second
Lien Documents, and (b) except to the extent otherwise provided in Sections 7.1
and 7.2 hereof, the payment in full in cash of the Second Lien Debt.  If, after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
the Second Lien Debt, Second Lien Agent or any other Second Lien Secured Party
is required to surrender or return such payment or proceeds to any person
pursuant to an order of a court of competent jurisdiction, then the Second Lien
Debt intended to be satisfied by such payment or proceeds shall be reinstated
and continue and this Intercreditor Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such


3

--------------------------------------------------------------------------------

Second Lien Agent or other Second Lien Secured Party, as the case may be, and no
Discharge of Second Lien Debt shall be deemed to have occurred.


“Distribution” shall mean, with respect to any indebtedness or obligation, (a)
any payment or distribution by any Grantor of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness or
obligation, or (b) any redemption, purchase or other acquisition of such
indebtedness or obligation by any Grantor.


“Exigent Circumstance” shall have the meaning set forth in Section 8.5 hereof.


“First Lien Agent” shall mean PNC Bank, National Association, a national banking
association, and its successors and assigns in its capacity as administrative
and collateral agent pursuant to the First Lien Documents acting for and on
behalf of the other First Lien Secured Parties and any successor or replacement
agent.


“First Lien Debt” shall mean all “Obligations” as such term is defined in the
First Lien Loan Agreement, including, without limitation, obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Grantor to any First Lien Secured Party, including principal, interest, charges,
fees, premiums, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under any of the
First Lien Documents, whether now existing or hereafter arising, whether arising
before, during or after the initial or any renewal term of the First Lien
Documents or after the commencement of any case with respect to any Grantor
under any Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and
including, without limitation, any principal, interest, fees, costs, expenses
and other amounts, which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in such case or similar proceeding), whether direct or indirect, absolute
or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.


“First Lien Debt Purchase” shall have the meaning set forth in Section 8.2(a)
hereof.


“First Lien Documents” shall mean, collectively, the First Lien Loan Agreement
and all agreements, documents and instruments at any time executed and/or
delivered under any jurisdiction by any Grantor or any other person to, with or
in favor of any First Lien Secured Party in connection therewith or related
thereto, as all of the foregoing now exist or, subject to any limitations set
forth in this Intercreditor Agreement, may hereafter be amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
(in whole or in part and including any agreements with, to or in favor of any
other lender or group of lenders that at any time refinances, replaces or
succeeds to all or any portion of the First Lien Debt).


“First Lien Event of Default” shall mean any “Event of Default” as defined in
the First Lien Loan Agreement.


“First Lien Guarantors” shall mean, collectively, (a) the "Guarantors" as
defined in the First Lien Loan Agreement, (b) any other Person that at any time
after the date hereof becomes a party to a guarantee in favor of the First Lien
Agent or the First Lien Lenders in respect of any of the First Lien Debt, and
(c) their respective successors and assigns.


4

--------------------------------------------------------------------------------

“First Lien Lenders” shall mean, collectively, any person party to the First
Lien Documents as a lender (and including any other lender or group of lenders
that at any time refinances, replaces or succeeds to all or any portion of the
First Lien Debt or is otherwise party to the First Lien Documents as a lender);
sometimes being referred to herein individually as a “First Lien Lender”.


“First Lien Loan Agreement” shall mean the Revolving Credit and Security
Agreement, dated as of August 31, 2017, by and among Grantors, First Lien Agent
and First Lien Lenders, and as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, subject to
Section 10.4 hereof.


“First Lien Secured Parties” shall mean, collectively, (a) First Lien Agent, (b)
the First Lien Lenders, (c) the issuing bank or banks of letters of credit or
similar instruments under the First Lien Loan Agreement, (d) each other person
to whom any of the First Lien Debt (including First Lien Debt constituting Bank
Product Obligations) is owed and (e) the successors, replacements and assigns of
each of the foregoing; sometimes being referred to herein individually as a
“First Lien Secured Party”.
         
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time and, as applicable to any
Mexican Grantors, the NIFS.


“Grantors” shall mean, collectively, (a) Borrowers, (b) Guarantors, (c) each
Subsidiary of Borrowers or Guarantors that is organized or formed under the laws
of the United States, any state, territory or commonwealth of the United States
or the District of Columbia that shall have created or purported to create a
Lien on its assets to secure any First Lien Debt or Second Lien Debt and (d)
their respective successors and assigns; sometimes being referred to herein
individually as a “Grantor”.


“Guarantors” shall mean, collectively, the First Lien Guarantors and the Second
Lien Guarantors; sometimes being referred to herein individually as a
“Guarantor”.


“Hedging Agreement” shall mean an agreement between any Grantor or any of its
subsidiaries and any financial institution that is a rate swap agreement, basis
swap, forward rate agreement, commodity swap, interest rate option, forward
foreign exchange agreement, spot foreign exchange agreement, rate cap agreement
rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any of the foregoing together with all supplements thereto) for the purpose
of protecting against fluctuations in or managing exposure with respect to
interest or exchange rates, currency valuations or commodity prices.


“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedging Agreements.


5

--------------------------------------------------------------------------------

“Indenture” shall mean that certain Indenture, dated as of the date hereof, by
and among the Company, the Second Lien Guarantors and the Second Lien Agent, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, subject to Section 10.5 hereof.


“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, interim receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to any of their respective assets, (c) any
proceeding seeking the appointment of any trustee, receiver, interim receiver,
receiver and manager, liquidator, custodian or other insolvency official with
similar powers with respect to such Grantor or any or all of its assets or
properties, (d) any proceedings for liquidation, dissolution or other winding up
of the business of such Grantor, or (e) any assignment or trust mortgage for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.


“Intercreditor Agreement” shall mean this Intercreditor Agreement, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, all in accordance with the terms hereof.


“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), charge, security agreement or transfer intended as security, including
without limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.


“Lien Enforcement Action” shall mean (a) any action by any Secured Party to
foreclose on or otherwise enforce the Lien of such Person in all or a material
portion of the Collateral or exercise any right of repossession, levy,
attachment, setoff or liquidation against all or a material portion of the
Collateral, (b) any action by any Secured Party to take possession of, sell or
otherwise realize (judicially or non-judicially) upon all or a material portion
of the Collateral (including, without limitation, by setoff), (c) any action by
any Secured Party to facilitate the possession of, sale of or realization upon
all or a material portion of the Collateral including the solicitation of bids
from third parties to conduct the liquidation of all or any material portion of
the Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, auctioneers or other third parties for the
purpose of valuing, marketing, promoting or selling all or any material portion
of the Collateral, (d) the commencement by any Secured Party of any legal
proceedings against or with respect to all or a material portion of the
Collateral to facilitate the actions described in (a) through (c) above, (e) any
action to seek or request relief from or modification of the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding in respect of all or
a material portion of the Collateral, or any proceeds thereof, or (f) the
pursuit of any Asset Sale of all or any material portion of the Collateral by
the Grantors after the occurrence and during the continuance of a First Lien
Event of Default (and prior to the Discharge of First Lien Debt), which Asset
Sale is conducted by such Grantors with the consent of First Lien Agent in
connection with good faith efforts by First Lien Agent to collect the First Lien
Debt through consummation of such Asset Sale within a commercially reasonable
time.  For the


6

--------------------------------------------------------------------------------

purposes hereof, (i) neither the notification of account debtors to make
payments to First Lien Lenders or First Lien Agent nor the exercise of control
with regards to any deposit or security account pursuant to the First Lien Loan
Agreement during a Cash Dominion Period (as defined in the First Lien Loan
Agreement) shall constitute a Lien Enforcement Action unless such action is
coupled with an action to take possession of all or a material portion of the
Collateral or the commencement of any legal proceedings or actions against or
with respect to Grantors or all or a material portion of the Collateral, and
(ii) a material portion of the Collateral shall mean Collateral having a value
in excess of $5,000,000.


“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of the Grantors in respect of any Asset Sale (including, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale), net of the direct costs relating to such Asset
Sale, including, without limitation, legal, accounting and investment banking
fees, and sales commissions, and any relocation expenses incurred as a result of
the Asset Sale, taxes paid or payable as a result of the Asset Sale, in each
case, after taking into account any available tax credits or deductions and any
tax sharing arrangements, and amounts required to be applied to the repayment of
indebtedness, other than indebtedness under the First Lien Documents, secured by
a Lien on the asset or assets that were the subject of such Asset Sale and any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.


“NIFS” shall mean the financial accounting standards (Normas de Información
Financiera) issued by the Mexican Board of Financial Accounting Standards
(Consejo Mexicano de Normas de Información Financiera, A.C.).


“Permitted Discretion” shall mean a determination made by the relevant Agent in
the exercise of commercially reasonable (from the perspective of an asset-based
secured lender) business judgment.


“Permitted Second Lien Action” shall mean, with respect to the Second Lien Debt
and Second Lien Documents, any of the following by Second Lien Agent:


(a)       initiating, commencing or filing a petition for, or joining with any
Person in initiating, commencing or filing a petition for, any Insolvency or
Liquidation Proceeding;


(b)       filing a claim, proof of claim or statement of interest with respect
to any Second Lien Debt in connection with any Insolvency or Liquidation
Proceeding;


(c)       taking any action (not adverse to the priority status of the Liens
securing the First Lien Debt, or the rights of First Lien Agent to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
(but not enforce) the Liens securing any Second Lien Debt;[reserved];


(d)      filing any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims for any of the
Second Lien Debt, including any



7

--------------------------------------------------------------------------------

claims secured by the Collateral, if any, in each case to the extent not
inconsistent with the terms of this Intercreditor Agreement;


(e)      filing any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors arising under any
Insolvency or Liquidation Proceeding or under any applicable non-Bankruptcy Law,
in each case not inconsistent with the terms of this Intercreditor Agreement;


(f)       taking any action to the extent necessary to prevent the running of
any applicable statute of limitation or similar restriction on claims, or to
assert a compulsory cross-claim or counterclaim against any Grantor, subject to
Sections 5.1 and 5.2;


(g)      taking any action to seek and obtain specific performance or injunctive
relief to compel a Grantor to comply with (or not violate or breach) an
obligation under any of the Second Lien Documents, in each case not inconsistent
with the terms of this Intercreditor Agreement and so long as any such exercise
is not accompanied by a claim for monetary damages;


(h)      voting on any proposal, plan of arrangement, compromise or
reorganization, filing any proof of claim, making other filings and making any
arguments and motions that are, in each case, not inconsistent with the terms of
this Intercreditor Agreement, with respect to any Second Lien Debt;


(i)       making a cash bid on all or any portion of the Collateral up to the
amount of First Lien Debt then outstanding (and providing for the Discharge of
First Lien Debt) and making a cash or credit bid for the remainder of the Second
Lien Debt in any foreclosure proceeding or action, to the extent permitted by
applicable law; or[reserved]; or


(j)       inspecting or appraising the Collateral or requesting information or
reports concerning the Collateral pursuant to any of the Second Lien Documents.


“Permitted Second Lien Payments” shall mean (a) Second Lien Interest Payments;
provided that no Second Lien Interest Payments may be made in cash (but, for the
avoidance of doubt, may be paid in kind by capitalizing such interest payment)
at any time (i) before August 31, 2018; (ii) during a Cash Dominion Period (as
defined in the First Lien Loan Agreement); and (iii) that the Second Lien
Interest Payment Conditions are not met; (b) Second Lien Other Payments, so long
as before and after giving effect to such Second Lien Other Payment, the
“Payment Conditions” (as defined in the First Lien Loan Agreement, as in effect
on the date hereof) are satisfied, as evidenced by (1) a compliance certificate
(in substantially the form attached as Exhibit A hereto), delivered to both the
First Lien Agent and the Second Lien Agent three Business Days prior to the
making of any such payment, and including detailed calculations with respect to
the conditions set forth in clause (b) of the definition of “Payment Conditions”
in the First Lien Loan Agreement and (2) a compliance certificate (in
substantially the form attached as Exhibit A hereto), delivered to First Lien
Agent on the date such payment is made, including detailed calculations with
respect to the conditions set forth in clause (b) of the definition of “Payment
Conditions” in the First Lien Loan Agreement; and (c) any Second Lien Agent
Payments.


8

--------------------------------------------------------------------------------

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.


“Pledged Collateral” shall have the meaning set forth in Section 6.1 hereof.


“PPSA” shall mean the Personal Property Security Act of any province to which
relevant Collateral is subject, and any other applicable federal or provincial
statute (including the Civil Code of Quebec) pertaining to the granting,
perfecting, priority or ranking of Liens or personal property, and any successor
statutes, together with any regulations thereunder, in each case as in effect
from time to time.


“Recovery” shall have the meaning set forth in Section 7.8 hereof.


“Reorganization Subordinated Securities” shall mean any debt or equity
securities of any Grantor or any other Person that are distributed to any Second
Lien Secured Party in respect of the Second Lien Debt pursuant to a confirmed
plan of reorganization or adjustment that is effective after the date hereof and
that (a) (i) in the case of debt securities, are unsecured and subordinated in
right of payment to the First Lien Debt (or any debt securities issued in
substitution of all or any portion of the First Lien Debt) to at least the same
extent as the Second Lien Debt is subordinated to the First Lien Debt and (ii)
in the case of equity securities, are subordinated in right of payment to any
equity securities issued in substitution of all or any portion of the First Lien
Debt to at least the same extent as the Second Lien Debt, (b) do not have the
benefit of any obligation of any Person (whether as issuer, guarantor or
otherwise) unless the First Lien Debt has at least the same benefit of the
obligation of such Person, and (c) do not have any terms, and are not subject to
or entitled to the benefit of any agreement or instrument that has terms, that
are more burdensome to the issuer of or other obligor on such debt or equity
securities than are the terms of the First Lien Debt, and (d) if secured by
Liens on any assets of any Grantor, such Liens are subordinated to the Liens of
First Lien Agent to at least the same extent as the Liens of Second Lien Agent
on the Collateral are subordinated to the Liens of First Lien Agent on the
Collateral.


“Retained First Lien Obligations” shall have the meaning set forth in Section
8.2(a) hereof.


“Second Lien Agent” shall mean Wilmington Savings Fund Society, FSB, in its
capacity as indenture trustee and collateral agent under the Second Lien
Documents, and also includes any successor, replacement or agent acting on its
behalf as Second Lien Agent for the Second Lien Secured Parties under the Second
Lien Documents.


“Second Lien Agent Payments” shall mean (i) except during the occurrence and
continuance of a Second Lien Agent Payment Trigger Event, any payments of the
fees, costs, expenses, and other amounts payable to the Second Lien Agent (for
its own account) under the terms of the Second Lien Documents as in effect on
the date hereof; and (ii) during the occurrence and continuance of a Second Lien
Agent Payment Trigger Event, payments of the fees, costs, expenses, and other
amounts payable to the Second Lien Agent (for its own account) under the


9

--------------------------------------------------------------------------------

terms of the Second Lien Documents as in effect on the date hereof, not to
exceed $350,000175,000 for the first year following such Second Lien Agent
Payment Trigger Event and $250,000125,000 for each year thereafter; provided,
that if the actual amount of such fees, costs, expenses, and other amounts is
less than the applicable cap for any given year, such unused amounts may be
carried forward and used in subsequent years.


“Second Lien Agent Payment Trigger Event” shall mean, with respect to a Second
Lien Agent Payment, (i) a First Lien Event of Default has occurred and is
continuing, (ii) after giving effect to such Second Lien Agent Payment, Grantors
have Liquidity (as defined in the First Lien Loan Agreement) of less than
$20,000,000 as of the date of such Second Lien Agent Payment, and (iii) the
Second Lien Agent has received written notice from the First Lien Agent that a
Second Lien Agent Payment Trigger Event has occurred, which notice has not been
withdrawn.


“Second Lien Debt” shall mean all “Obligations” as such term is defined in the
Indenture, including, without limitation, obligations, liabilities and
indebtedness of every kind, nature and description owing by any Grantor to any
Second Lien Secured Party, including principal, interest, charges, fees,
premiums, indemnities and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under any of the Second Lien
Documents, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Second Lien Documents or
after the commencement of any case with respect to any Grantor under any
Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and including,
without limitation, any principal, interest, fees, costs, expenses and other
amounts, which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case or similar proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured.


“Second Lien Default Notice” shall mean a written notice delivered to Grantors
and First Lien Agent by Second Lien Agent, which notice describes the applicable
Second Lien Event of Default and states that it constitutes a “Second Lien
Default Notice” for purposes of this Intercreditor Agreement.


“Second Lien Documents” shall mean, collectively, the Indenture, the Second Lien
Security Agreement and all agreements, documents and instruments at any time
executed and/or delivered by any Grantor or any other person to, with or in
favor of any Second Lien Secured Party in connection therewith or related
thereto, as all of the foregoing now exist or, subject to any restrictions set
forth in this Intercreditor Agreement, may hereafter be amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
(in whole or in part and including any agreements with, to or in favor of any
other noteholder, lender or group of noteholders or lenders that at any time
refinances, replaces or succeeds to all or any portion of the Second Lien Debt).


“Second Lien Event of Default” shall mean any “Event of Default” under the
Indenture; provided that to the extent that any cash payment on account of the
Second Lien Debt is not permitted to be made hereunder, the Company’s failure to
make any such payment in cash shall not result in a default or event of default
under the Indenture or any other Second Lien Document.


10

--------------------------------------------------------------------------------

“Second Lien Guarantors” shall mean, collectively, (a) the “Guarantors”, as such
term is defined in the Indenture, (b) any other person that at any time after
the date hereof becomes a party to a guarantee in favor of Second Lien Agent or
the Second Lien Holders in respect of any of the Second Lien Debt and (c) their
respective successors and assigns.


“Second Lien Holders” shall mean, collectively, the “Holders”, as defined in the
Indenture (and including any other noteholder, lender or group of noteholders or
lenders that at any time refinances, replaces or succeeds to all or any portion
of the Second Lien Debt); sometimes being referred to herein individually as a
“Second Lien Holder”.


“Second Lien Interest Payments” shall mean regularly scheduled, non-default,
quarterly interest payments paid when due and payable under the terms of the
Second Lien Documents, as in effect on the date hereof.


“Second Lien Interest Payment Conditions” means (i) no First Lien Event of
Default has occurred and is continuing or would be caused as a result of making
any such Second Lien Interest Payment, (ii) calculated on a pro forma basis
after giving effect to any such payment as a Debt Payment (as defined in the
First Lien Loan Agreement), the Grantors shall have a Fixed Charge Coverage
Ratio (as defined in the First Lien Loan Agreement) of at least 1.10 to 1.00 for
the twelve (12) month period most recently ended, and (iii) after giving effect
to any such payment, Grantors shall have (x) Liquidity (as defined in the First
Lien Loan Agreement) of not less than $20,000,000 as of the date of such payment
and (y) average Liquidity of not less than $20,000,000 for the 10 consecutive
calendar day period prior to delivery of the compliance certificate in
accordance with clause (1) of this definition, and the 10 consecutive calendar
day period prior to making such payment; in each case with respect to clauses
(i)-(iii) above, (1) as evidenced by a compliance certificate (in substantially
the form attached as Exhibit A hereto), delivered to both the First Lien Agent
and the Second Lien Agent three Business Days prior to the making of any such
payment, and including detailed calculations with respect to the conditions set
forth in clauses (ii) and (iii) above, and (2) as further evidenced by a
compliance certificate (in substantially the form attached as Exhibit A hereto),
delivered to First Lien Agent on the date such payment is made, and including
detailed calculations with respect to the conditions set forth in clauses (ii)
and (iii) above.


“Second Lien Other Payments” shall mean any payment on account of the Second
Lien Debt other than Second Lien Interest Payments and Second Lien Agent
Payments.


“Second Lien Payment Default” shall mean any “Event of Default” as defined in
the Second Lien Documents resulting from the failure of the Company or the
Second Lien Guarantors to pay, when due, any principal, premium, if any,
interest, fees or other monetary obligations under the Second Lien Documents.


“Second Lien Secured Parties” shall mean, collectively, (a) Second Lien Agent,
(b) the Second Lien Holders, (c) each other person to whom any of the Second
Lien Debt is owed and (d) the successors, replacements and assigns of each of
the foregoing; sometimes being referred to herein individually as a “Second Lien
Secured Party”.


11

--------------------------------------------------------------------------------

“Second Lien Security Agreement” shall mean the Pledge and Security Agreement,
dated as of the date hereof, by and among Grantors and Second Lien Agent, as
collateral agent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.


“Secured Parties” shall mean, collectively, the First Lien Secured Parties and
the Second Lien Secured Parties; sometimes being referred to herein individually
as a “Secured Party”.


“Standstill Period” shall have the meaning set forth in Section 4.1(a) hereof.


“Subsidiary” shall mean any “Subsidiary” of any Grantor as defined in the First
Lien Loan Agreement.


“Transferring Lenders” shall have the meaning set forth in Section 8.2(b)
hereof.


“Triggering Event” shall mean any of the following: (a) an acceleration of the
maturity of all or any material portion of the First Lien Debt, (b) the exercise
of any Lien Enforcement Action by the First Lien Secured Parties in respect of a
material portion of Collateral, (c) if a First Lien Event of Default exists and
is continuing, First Lien Lenders elect not to make any additional loans or
advances or issue or cause to be issued letters of credit under the First Lien
Documents at a time when there is Excess Availability (as defined in the First
Lien Documents) to make such loans or advances or issue or cause to be issued
letters of credit under the First Lien Documents for a period of more than five
(5) consecutive Business Days, (d) the occurrence of a Second Lien Payment
Default that remains uncured or unwaived for a period of thirty (30) days after
the receipt by the First Lien Agent of a written notice from Second Lien Agent
stating that there has been a Second Lien Payment Default, or (e) the
commencement of an Insolvency or Liquidation Proceeding by or against any
Grantor.


“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.


1.2          Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and as to any Borrower, any Guarantor or any other Grantor shall be
deemed to include a receiver, trustee or debtor-in-possession on behalf of any
of such person or on behalf of any such successor or assign, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Intercreditor Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections shall be
construed to refer to Sections of this Intercreditor Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning


12

--------------------------------------------------------------------------------

and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


Section 2.          LIEN PRIORITIES


2.1          Acknowledgment of Liens.


(a)       First Lien Agent, on behalf of itself and each First Lien Secured
Party, hereby acknowledges that Second Lien Agent, acting for and on behalf of
the Second Lien Secured Parties, has been granted Liens upon all of the
Collateral pursuant to the Second Lien Documents to secure the Second Lien
Debt.  Reserved.


(b)      Second Lien Agent, on behalf of itself and each Second Lien Secured
Party, hereby acknowledges that First Lien Agent, acting for and on behalf of
the First Lien Secured Parties, has been granted Liens upon all of the
Collateral pursuant to the First Lien Documents to secure the First Lien Debt.


2.2          Relative Priorities.  Notwithstanding the date, manner or order of
grant, attachment or perfection of any Liens granted to First Lien Agent or the
First Lien Secured Parties or Second Lien Agent or any Second Lien Secured Party
and notwithstanding any provision of the UCC, or any applicable law or any
provisions of the First Lien Documents or the Second Lien Documents or any other
circumstance whatsoever:


(a)      Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties for whom it is acting as agent, hereby agrees that: (A) any Lien
on the Collateral securing the First Lien Debt now or hereafter held by or for
the benefit or on behalf of any First Lien Secured Party or any agent or trustee
therefor shall be senior in right, priority, operation, effect and in all other
respects to any Lien on the Collateral securing the Second Lien Debt now or
hereafter held by or for the benefit or on behalf of any Second Lien Secured
Party or any agent or trustee therefor; and (B) any Lien (if any) on the
Collateral securing any of the Second Lien Debt now or hereafter held by or for
the benefit or on behalf of any Second Lien Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any First Lien Debt.


(b)      All Liens on the Collateral securing any First Lien Debt shall be and
remain senior in all respects and prior to all Liens on the Collateral securing
any Second Lien Debt for all purposes, whether or not such Liens securing any
First Lien Debt are subordinated to any Lien securing any other obligation of
any Grantor or any other Person.


2.3          Prohibition on Contesting Liens or Claims.  Each of First Lien
Agent, for itself and on behalf of the other First Lien Secured Parties, and
Second Lien Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), (a) the perfection, priority, validity or
enforceability of a Lien held by or for the benefit or on behalf of any First
Lien Secured Party in any Collateral or by or on behalf of any Second Lien
Secured Party in any Collateral, as the case may be or (b) the extent, validity,


13

--------------------------------------------------------------------------------

allowability or enforceability of any First Lien Debt or Second Lien Debt, as
applicable, secured or purported to be secured thereby; provided, that, nothing
in this Intercreditor Agreement shall be construed to prevent or impair the
rights of any First Lien Secured Party or Second Lien Secured Party to enforce
this Intercreditor Agreement.


2.4          No New Liens.  So long as the Discharge of First Lien Debt has not
occurred, the parties hereto agree that, after the date hereof, if any Second
Lien Secured Party shall hold any Lien on any assets of any Grantor securing any
Second Lien Debt that are not also subject to the first priority Lien of First
Lien Agent under the First Lien Documents (unless as a result of the written
waiver by First Lien Agent of such Lien), upon demand by First Lien Agent or
such Grantor, at First Lien Agent’s option, either such Second Lien Secured
Party shall release such Lien or such Grantor shall grant a Lien thereon to
First Lien Agent in a manner and on terms satisfactory to First Lien Agent.  To
the extent that the provisions of this Section 2.4 are not complied with for any
reason, without limiting any other right or remedy available to First Lien Agent
or any other First Lien Secured Party, Second Lien Agent agrees, for itself and
on behalf of the other Second Lien Secured Parties, that any amount received by
or distributed to any Second Lien Secured Party pursuant to or as a result of
any Lien granted in contravention of this Section shall be subject to Section 5
hereof.


2.5          Similar Liens and Agreements; Legend.


(a)       The parties hereto agree, subject to the other provisions of this
Intercreditor Agreement, upon request by First Lien Agent or Second Lien Agent,
as the case may be, to advise the other from time to time of the Collateral for
which such party has taken steps to perfect its Liens and to identify the
parties obligated under the First Lien Documents or the Second Lien Documents,
as the case may be.Reserved.


(b)      Grantors hereby agree, and Second Lien Agent, for itself and on behalf
of the Second Lien Secured Parties, hereby agrees and confirms, that any and all
Second Lien Documents shall at all times include the following language (or
language to similar effect approved by First Lien Agent):


"Anything herein to the contrary notwithstanding, the liens and security
interests securing the obligations evidenced by this [note/security
agreement/note document], the exercise of any right or remedy with respect
thereto, and certain of the rights of the holder hereof are subject to the
provisions of the Intercreditor Agreement dated as of August 31, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Intercreditor Agreement”), by and between PNC Bank, National Association, as
First Lien Agent, and Wilmington Savings Fund Society, FSB, as Second Lien
Agent.  In the event of any conflict between the terms of the Intercreditor
Agreement and this [note/security agreement/note document], the terms of the
Intercreditor Agreement shall govern and control."


14

--------------------------------------------------------------------------------

Section 3.          PAYMENT RESTRICTIONS


3.1          Payment Restrictions Regarding Second Lien Debt.  Second Lien
Agent, on behalf of itself and the other Second Lien Secured Parties, agrees
that, prior to the Discharge of First Lien Debt, Second Lien Agent and the other
Second Lien Secured Parties shall not have any right to receive payment on
account of the Second Lien Debt other than Permitted Second Lien Payments as and
when due.  Except as set forth in the immediately preceding sentence, and
notwithstanding the terms of the Second Lien Documents, Second Lien Agent, on
behalf of itself and the other Second Lien Secured Parties, hereby agrees that
it will not accept any Distribution (other than Reorganization Subordinated
Securities) with respect to the Second Lien Debt until the Discharge of First
Lien Obligations. Each Grantor may resume making Permitted Second Lien Payments
pursuant to clauses (a) and (b) of the definition of Permitted Second Lien
Payments and clause (i) of the definition of Second Lien Agent Payments (and may
make any such Permitted Second Lien Payments missed due to the application of
this Section 3.1 hereof) at any time that such payments are not prohibited by
the provisos within clauses (a) and (b) of the definition of Permitted Second
Lien Payments or the exception within clause (ii) of the definition of Second
Lien Agent Payments, as applicable.  For the avoidance of doubt, nothing herein
shall limit or impair (x) the ability of the Second Lien Secured Parties to
convert the Second Lien Debt into equity interests of the Borrower in accordance
with the Second Lien Documents, and in connection with such conversion, to
receive payments in cash solely with respect to fractional equity interests that
cannot otherwise be converted into equity interests of the Borrower in
accordance with the Second Lien Documents; provided, however, that in the event
that any such cash payment(s) on account of fractional equity interests would
cause the aggregate amount of such cash payments in any fiscal year to exceed
$1,000,000500,000, Grantors shall provide First Lien Agent and Second Lien Agent
with written notice prior to the making of any such payment(s) and such
payment(s) shall be subject to satisfaction of the conditions set forth in
clause (b) of the definition of “Permitted Second Lien Payments” with respect to
Second Lien Other Payments; or (y) the right of any Second Lien Holder to trade,
sell or otherwise dispose of any Second Lien Debt to any Person (other than a
Grantor or any Subsidiary (as defined in the Indenture) of any Grantor) (such
transaction a “Second Lien Trade”), and to accept and retain any cash or other
consideration (other than from a Grantor or any Subsidiary (as defined in the
Indenture) of any Grantor) in connection with any such Second Lien Trade.


Section 4.          ENFORCEMENT


4.1          Exercise of Rights and Remedies.  Second Lien Agent, for itself and
on behalf of the other Second Lien Secured Parties:


(a)      will not, so long as the Discharge of First Lien Debt has not occurred,
enforce or exercise, or seek to enforce or exercise, any rights or remedies
(including any right of setoff or notification of account debtors) with respect
to any Collateral (including the enforcement of any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or any
similar agreement or arrangement to which Second Lien Agent or any other Second
Lien Secured Party is a party) or commence or join with any Person (other than
First Lien Agent) in commencing, or filing a petition for, any action or
proceeding with respect to such rights or remedies (including any such
enforcement or exercise in any foreclosure action or proceeding or any
Insolvency or Liquidation Proceeding); provided, that, subject at all times to
the provisions of


15

--------------------------------------------------------------------------------

Section 5 of this Intercreditor Agreement, the Second Lien Agent may enforce or
exercise any or all such rights and remedies, or commence or petition for any
such action or proceeding, after a period ending two hundred and ten (210) days
after the receipt by First Lien Agent of a Second Lien Default Notice from the
Second Lien Agent (the “Standstill Period”); provided, that, as of the
expiration of the Standstill Period, the applicable Second Lien Event of Default
that was the subject of the Second Lien Default Notice received by the First
Lien Agent which commenced the applicable Standstill Period remains uncured,
unremedied or unwaived as of the expiration of the Standstill Period; provided,
further, however, that, notwithstanding the expiration of the Standstill Period
or anything herein to the contrary, in no event shall any Second Lien Agent or
any other Second Lien Secured Party enforce or exercise any rights or remedies
with respect to any Collateral, or commence or petition for any such action or
proceeding (including taking such enforcement or exercise in any foreclosure
action or proceeding or any Insolvency or Liquidation Proceeding), if the First
Lien Agent or any other First Lien Secured Party shall have commenced, prior to
the expiration of the Standstill Period, a Lien  Enforcement Action and shall be
pursuing the same in good faith (including, without limitation, any of the
following, if undertaken and pursued to consummate the sale of such Collateral
within a commercially reasonable time: solicitation of bids from third parties
to conduct the liquidation of all or any material portion of the Collateral, the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, auctioneers or other third parties for the purpose of valuing,
marketing, promoting or selling all or any material portion of the Collateral,
the notification of account debtors to make payments to Frist Lien Agent or its
agents, the initiation of any action to take possession of all or any material
portion of the Collateral or the commencement of any legal proceedings or
actions against or with respect to all or any material portion of the
Collateral);


(b)      will not contest, protest or object to any Lien Enforcement Action
brought by First Lien Agent or any other First Lien Secured Party, or any other
enforcement or exercise by any First Lien Secured Party of any rights or
remedies relating to the Collateral under the First Lien Documents or otherwise,
so long as the Liens of Second Lien Agent attach to the proceeds thereof subject
to the relative priorities set forth in Section 2.2 and such actions or
proceedings are being pursued in good faith;


(c)      will not object to the forbearance by First Lien Agent or the other
First Lien Secured Parties from commencing or pursuing any Lien Enforcement
Action or any other enforcement or exercise of any rights or remedies with
respect to any of the Collateral;


(d)      will not, so long as the Discharge of First Lien Debt has not occurred
and except for actions permitted under Section 4.1(a) above, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or remedy (including any right of
setoff) with respect to any Collateral or in connection with any insurance
policy award or any condemnation award (or deed in lieu of condemnation), and
any such payment or proceeds received in violation of the foregoing shall be
applied in accordance with Section 5.1;


(e)      will not take any action that would, or could reasonably be expected
to, hinder, in any manner, any exercise of remedies under the First Lien
Documents, including any sale or other disposition of any Collateral, whether by
foreclosure or otherwise and acknowledges and agrees that no covenant, agreement
or restriction contained in any Second Lien Document


16

--------------------------------------------------------------------------------

shall be deemed to restrict in any way the rights and remedies of First Lien
Agent or the other First Lien Secured Parties with respect to the Collateral as
set forth in this Intercreditor Agreement and the First Lien Documents;


(f)      will not object to the manner in which First Lien Agent or any other
First Lien Secured Party may seek to enforce or collect the First Lien Debt or
the Liens of such First Lien Secured Party, regardless of whether any action or
failure to act by or on behalf of First Lien Agent or any other First Lien
Secured Party is, or could be, adverse to the interests of the Second Lien
Secured Parties, and will not assert, and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any other rights a junior secured creditor may have under applicable law with
respect to the matters described in this clause (f); provided, that, at all
times First Lien Agent is acting in good faith; and


(g)     will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Lien Debt or any Lien of First Lien Agent or this Intercreditor Agreement,
or the validity or enforceability of the priorities, rights or obligations
established by this Intercreditor Agreement.


Notwithstanding anything to the contrary set forth in this Section 3.1 or
elsewhere in this Intercreditor Agreement, the Second Lien Secured Parties shall
at all times be permitted to take any Permitted Second Lien Action against any
Grantor.


4.2          Rights As Unsecured Creditors.  To the extent not inconsistent
with, or otherwise prohibited by, the terms of this Intercreditor Agreement,
Second Lien Agent and the other Second Lien Secured Parties may exercise rights
and remedies as an unsecured creditor against any Grantor in accordance with the
terms of the Second Lien Documents and applicable law.  For purposes hereof, the
rights of an unsecured creditor do not include a creditor that holds a judgment
Lien.


4.3          Release of Junior Liens.


(a)      If in connection with any sale, lease, license, exchange, transfer or
other disposition of any Collateral permitted under the terms of the First Lien
Documents (whether or not an event of default or equivalent event thereunder,
and as defined therein, has occurred and is continuing) or consented to or
approved by First Lien Agent or in connection with the exercise of First Lien
Agent’s remedies in respect of the Collateral provided for in Section 4.1
(provided, that, after giving effect to the release, the Net Proceeds of any
such sale, lease, license, exchange, transfer or other disposition are applied
in accordance with Section 5.1(a)), First Lien Agent, for itself or on behalf of
any of the other First Lien Secured Parties, releases any of its Liens on any
part of the Collateral, then effective upon the consummation of such sale,
lease, license, exchange, transfer or other disposition:


(i)          the Liens, if any, of Second Lien Collateral Agent, for itself or
for the benefit of the Second Lien Secured Parties, on such Collateral shall be
automatically,


17

--------------------------------------------------------------------------------

unconditionally and simultaneously released to the same extent as the release of
First Lien Agent’s Lien,


(ii)        Second Lien Agent, for itself or on behalf of the other Second Lien
Secured Parties, shall promptly upon the request of First Lien Agent execute and
deliver such release documents and confirmations of the authorization to file
UCC amendments and terminations or PPSA discharges or financing change
statements provided for herein, as applicable, in each case as First Lien Agent
may require in its Permitted Discretion in connection with such sale or other
disposition by First Lien Agent, First Lien Agent’s agents or any Grantor with
the consent of First Lien Agent to evidence and effectuate such termination and
release; provided, that, any such release, UCC amendment or termination or PPSA
discharges or financing change statements by Second Lien Agent shall not extend
to or otherwise affect any of the rights, if any, of Second Lien Agent to the
proceeds from any such sale or other disposition of Collateral, subject to the
priorities set forth herein,


(iii)        Second Lien Agent, for itself or on behalf of the other Second Lien
Secured Parties, shall be deemed to have authorized First Lien Agent to file UCC
amendments and terminations covering the Collateral so sold or otherwise
disposed of as to UCC financing statements between any Grantor and Second Lien
Agent or any other Second Lien Secured Party (in the case of Collateral subject
to the UCC) to evidence such release and termination, and


(iv)       Second Lien Agent, for itself or on behalf of the other Second Lien
Secured Parties, shall be deemed to have consented under the applicable Second
Lien Documents to such sale, lease, license, exchange, transfer or other
disposition to the same extent as the consent of First Lien Agent and the other
First Lien Secured Parties.


(b)       Until the Discharge of First Lien Debt has occurred, Second Lien
Agent, for itself and on behalf of the other Second Lien Secured Parties, hereby
irrevocably constitutes and appoints First Lien Agent and any officer or agent
of First Lien Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Second Lien Agent or such holder or in First Lien Agent’s own name,
from time to time in First Lien Agent’s discretion, for the limited purpose of
carrying out the terms of this Section 4.3, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Section 4.3, including
any termination statements, endorsements or other instruments of transfer or
release.  The power of attorney granted herein is a power coupled with an
interest, shall survive the legal incapacity of Second Lien Agent and extends to
the successors of Second Lien Agent.  Nothing contained in this Intercreditor
Agreement shall be construed to modify the obligation of First Lien Agent to act
in a commercially reasonable manner in the exercise of its rights to sell,
lease, license, exchange, transfer or otherwise dispose of any Collateral.


(c)       In the event that any lien or security interest is granted in favor of
Second Lien Agent in any of the Collateral, then promptly upon First Lien
Agent’s request, Second Lien Agent shall execute and/or deliver to First Lien
Agent such termination statements and releases as First Lien Agent shall
reasonably request to effect the release of the lien or security interest of
Second Lien Agent in such Collateral.  In furtherance of the foregoing, Second
Lien Agent hereby irrevocably appoints First Lien Agent as its attorney-in-fact,
with full authority in the place and


18

--------------------------------------------------------------------------------

stead of Second Lien Agent and in the name of Second Lien Agent or otherwise, to
execute, deliver and/or file any document or instrument which Second Lien Agent
may be required to deliver pursuant to this Section 4.3(c).


4.4         Insurance and Condemnation Awards.  So long as the Discharge of
First Lien Debt has not occurred, First Lien Agent and the other First Lien
Secured Parties shall have the sole and exclusive right, subject to the rights
of Grantors under the First Lien Documents, to settle and adjust claims in
respect of Collateral under policies of insurance and to approve any award
granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation in respect of the Collateral.  So long as the Discharge of First
Lien Debt has not occurred, all proceeds of any such policy and any such award,
or any payments with respect to a deed in lieu of condemnation, shall be applied
in accordance with Section 5.1(a).  Until the Discharge of First Lien Debt, if
Second Lien Agent or any other Second Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment,
it shall pay such proceeds over to First Lien Agent in accordance with the terms
of Section 5.2.


Section 5.          PAYMENTS


5.1          Application of Proceeds.


(a)       So long as the Discharge of First Lien Debt has not occurred, the
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
(including without limitation in connection with an Insolvency or Liquidation
Proceeding), shall be applied in the following order of priority:


(i)          first, to the First Lien Debt and for cash collateral as required
under the First Lien Documents, and in such order as specified in the relevant
First Lien Documents until the Discharge of First Lien Debt has occurred;


(ii)          second, to the Second Lien Debt in such order as specified in the
relevant Second Lien Documents until the Discharge of Second Lien Debt has
occurred; and


(iii)         third, to the applicable Grantor or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.


(b)      After the Discharge of the First Lien Debt, so long as the Discharge of
the Second Lien Debt has not occurred, the Collateral or any proceeds thereof
shall be applied, to the extent required under the Second Lien Documents, to the
Second Lien Debt in accordance with the Second Lien Documents. Reserved.


(c)          The foregoing provisions of this Intercreditor Agreement are
intended solely to govern the respective Lien priorities as among Second Lien
Agent, and First Lien Agent and shall not impose on First Lien Agent or any
other First Lien Secured Party any obligations in respect of the disposition of
proceeds of foreclosure on any Collateral which would conflict with prior
perfected claims therein in favor of any other person or any order or decree of
any court or other governmental authority or any applicable law.


5.2          Payments Over.


19

--------------------------------------------------------------------------------

(a)       So long as the Discharge of First Lien Debt has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, Second Lien Agent agrees, for itself and on behalf of the other
Second Lien Secured Parties, that any Collateral or proceeds thereof or payment
with respect thereto received by Second Lien Agent or any other Second Lien
Secured Party (including any right of set-off) with respect to the Collateral,
and including in connection with any insurance policy claim or any condemnation
award (or deed in lieu of condemnation), shall be segregated and held in trust
and promptly transferred or paid over to First Lien Agent for the benefit of the
First Lien Secured Parties in the same form as received, with any necessary
endorsements or assignments or as a court of competent jurisdiction may
otherwise direct.  First Lien Agent is hereby authorized to make any such
endorsements or assignments as agent for Second Lien Agent.  This authorization
is coupled with an interest and is irrevocable.  The Second Lien Agent shall
have no obligation to segregate, hold in trust, and transfer or pay over any
proceeds of Collateral or payments if, with respect to any applicable payment,
(i) other than with respect to Second Lien Agent Payments, the Second Lien Agent
shall have received the compliance certificate(s) required to be delivered to
Second Lien Agent pursuant to clause (b) of the definition of “Permitted Second
Lien Payments” or pursuant to the definition of “Second Lien Interest Payment
Conditions”, as applicable, and such compliance certificate(s) certify as to the
satisfaction of the conditions set forth in such definitions, and (ii) the
Second Lien Agent did not otherwise have actual knowledge of the applicable
payment being in contravention of this Agreement and had paid out, applied or
retained the applicable payment amount in accordance with the Second Lien
Documents prior to acquiring such knowledge.


(b)      So long as the Discharge of First Lien Debt has occurred and the
Discharge of Second Lien Debt has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, any
Collateral or proceeds thereof or any payment with respect thereto, including in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation) shall be applied, to the extent required under the Second
Lien Documents, to the Second Lien Debt in accordance with the Second Lien
Documents.


Section 6.          BAILEE FOR PERFECTION


6.1          Each Agent as Bailee.


(a)       Each Agent agrees to hold any Collateral that can be perfected by the
possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of such Agent, or of agents or bailees of such
Agent (such Collateral being referred to herein as the “Pledged Collateral”) as
gratuitous bailee and sub-collateral agent for and on behalf of the other Agent
solely for the purpose of perfecting the Lien granted to the other Agent in such
Pledged Collateral (including, but not limited to, any securities or any deposit
accounts or securities accounts, if any) pursuant to the First Lien Documents or
Second Lien Documents, as applicable, subject to the terms and conditions of
this Section 6.


(b)       Until the Discharge of First Lien Debt has occurred, First Lien Agent
shall be entitled to deal with the Pledged Collateral in accordance with the
terms of the First Lien Documents as if the Liens of Second Lien Agent under the
Second Lien Documents did not exist.  Until the Discharge of First Lien Debt has
occurred, the rights of Second Lien Agent shall at all


20

--------------------------------------------------------------------------------

times be subject to the terms of this Intercreditor Agreement and to First Lien
Agent’s rights under the First Lien Documents.  After the date that Second Lien
Agent receives a Discharge of First Lien Debt Notice, and until the Discharge of
Second Lien Debt has occurred, the Second Lien Agent shall be entitled to deal
with the Pledged Collateral in accordance with the terms of the Second Lien
Documents.  Reserved.


(c)      Each Agent shall have no obligation whatsoever to any other Agent or
any other Secured Party to assure that the Pledged Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 6.  The duties or responsibilities
of each Agent under this Section 6 shall be limited solely to holding the
Pledged Collateral as gratuitous bailee and sub-collateral agent for and on
behalf of the other Agent for purposes of perfecting the Lien held by the other
Agent.


(d)       Each Agent shall not have by reason of the First Lien Documents, the
Second Lien Documents, or this Intercreditor Agreement, or any other document, a
fiduciary relationship in respect of the other Agent or any of the other Secured
Parties and shall not have any liability to the other Agent or any other Secured
Party in connection with its holding the Pledged Collateral, other than for its
gross negligence or willful misconduct as determined by a final, non-appealable
order of a court of competent jurisdiction.


6.2        Transfer of Pledged Collateral.  Upon the Discharge of First Lien
Debt, to the extent permitted under applicable law, First Lien Agent shall,
without recourse or warranty, transfer the possession and control of the Pledged
Collateral, if any, then in its possession or control to the Second Lien Agent
(for the benefit of the Second Lien Secured Parties), except in the event and to
the extent First Lien Agent or any other First Lien Secured Party has retained
or otherwise acquired such Collateral (i) in full or partial satisfaction of any
of the First Lien Debt, or (ii) as cash collateral as contemplated under clause
(c) of the definition of “Discharge of First Lien Debt”, such Collateral is sold
or otherwise disposed of by First Lien Agent or any other First Lien Secured
Party or by a Grantor as provided herein or it is otherwise required by any
order of any court or other governmental authority or applicable law or would
result in the risk of liability of First Lien Agent or any First Lien Secured
Party to any third party.  The foregoing provision shall not impose on First
Lien Agent or any other First Lien Secured Party any obligations which would
conflict with prior perfected claims therein in favor of any other person or any
order or decree of any court or other governmental authority or any applicable
law.  In connection with any transfer described herein to Second Lien Agent,
First Lien Agent agrees to take reasonable actions in its power (with all costs
and expenses in connection therewith to be for the account of and to be paid by
Grantors) as shall be reasonably requested by Second Lien Agent to permit Second
Lien Agent to obtain, for the benefit of the Second Lien Secured Parties, a
first priority Lien in the Pledged Collateral.


Section 6.          [RESERVED]


Section 7.          INSOLVENCY OR LIQUIDATION PROCEEDINGS


7.1        General Applicability.  This Intercreditor Agreement shall be
applicable both before and after the institution of any Insolvency or
Liquidation Proceeding involving any Grantor, including, without limitation, the
filing or application of any petition by or against any Grantor under the
Bankruptcy Code or under any other Bankruptcy Law and all converted or
subsequent



21

--------------------------------------------------------------------------------

cases in respect thereof, and all references herein to any Grantor shall be
deemed to apply to the trustee for such Grantor and such Grantor as
debtor-in-possession.  The relative rights of the First Lien Secured Parties and
the Second Lien Secured Parties in or to any distributions from or in respect of
any Collateral or proceeds of Collateral shall continue after the institution of
any Insolvency or Liquidation Proceeding involving any Grantor, including,
without limitation, the filing or application of any petition by or against any
Grantor under the Bankruptcy Code or under any other Bankruptcy Law and all
converted cases and subsequent cases, on the same basis as prior to the date of
such institution, subject to any court order approving the financing of, or use
of cash collateral by, any Grantor as debtor-in-possession, or any other court
order affecting the rights and interests of the parties hereto not in conflict
with this Intercreditor Agreement.  This Intercreditor Agreement shall
constitute a Subordination Agreement for the purposes of Section 510(a) of the
Bankruptcy Code and shall be enforceable in any Insolvency or Liquidation
Proceeding in accordance with its terms.


7.2         Bankruptcy Financing.  If any Grantor becomes subject to any
Insolvency or Liquidation Proceeding, until the Discharge of First Lien Debt has
occurred, Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that:


(a)       such Second Lien Secured Parties will raise no objection to, nor
support any other Person objecting to, and will be deemed to have consented to,
the use of any Collateral constituting cash collateral under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law or any
post-petition or post-filing financing, provided by any First Lien Secured Party
(or provided by any other Person and consented to by First Lien Agent) under
Section 364 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law or pursuant to an order granted in any Insolvency or Liquidation
Proceeding granting a priority debtor-in-possession or interim financing charge
(a “DIP Financing”), will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
except as set forth in Section 7.4 below and, to the extent the Liens securing
the First Lien Debt are subordinated to or pari passu with such DIP Financing,
will subordinate (and will be deemed hereunder to have subordinated) the Liens
(if any) granted to such Second Lien Secured Parties to such DIP Financing on
the same terms as such Liens are subordinated to the Liens granted to First Lien
Agent hereunder (and such subordination will not alter in any manner the terms
of this Intercreditor Agreement), to any adequate protection provided to the
First Lien Secured Parties and to any “carve out” agreed to by First Lien Agent;
provided, that:


(i)          First Lien Agent does not oppose or object to such use of cash
collateral or DIP Financing,


(ii)         the DIP Financing (to the extent provided by a First Lien Secured
Party, provided that the restrictions set forth in Section 10.4 hereof shall not
apply with respect to any such DIP Financing) is treated as First Lien Debt
hereunder,


(iii)        the Liens granted to the First Lien Secured Parties in connection
with DIP Financing provided by a First Lien Secured Party are subject to this
Intercreditor Agreement and considered to be Liens of First Lien Agent for
purposes hereof,


22

--------------------------------------------------------------------------------

(iv)       Second Lien Agent retains a Lien on the Collateral (including
proceeds thereof) with the same priority as existed prior to such Insolvency or
Liquidation Proceeding (except to the extent of any “carve out” agreed to by
First Lien Agent),[reserved],


(v)         Second Lien Agent receives replacement Liens on all post-petition or
post-filing assets of any Grantor in which any of First Lien Agent obtains a
replacement Lien, or which secure the DIP Financing, with the same priority
relative to the Liens of First Lien Agent as existed prior to such Insolvency or
Liquidation Proceeding[reserved], and


(vi)        such Second Lien Secured Parties may oppose or object to such use of
Cash Collateral or DIP Financing on the same bases as an unsecured creditor, so
long as such opposition or objection is not based on the Second Lien Secured
Parties’ status as secured creditors and in connection with such opposition or
objection, the Second Lien Secured Parties affirmatively state that such Second
Lien Secured Parties are undersecured secured creditors; and


(b)       no such Second Lien Secured Party shall, directly or indirectly,
provide, or seek to provide, DIP Financing secured by Liens equal or senior in
priority to the Liens on the Collateral of First Lien Agent, without the prior
written consent of First Lien Agent.


7.3          Relief from the Automatic Stay.  Second Lien Agent, for itself and
on behalf of the other Second Lien Secured Parties, agrees that, so long as the
Discharge of First Lien Debt has not occurred, no such Second Lien Secured
Parties shall, without the prior written consent of First Lien Agent, seek or
request relief from or modification of the automatic stay or any other stay
proceedings in any Insolvency or Liquidation Proceeding in respect of any part
of the Collateral, any proceeds thereof or any Lien securing any of the Second
Lien Debt.


7.4          Adequate Protection.


(a)       Second Lien Agent, on behalf of itself and the other Second Lien
Secured Parties, agrees that none of them shall object, contest, or support any
other Person objecting to or contesting, (i) any request by First Lien Agent or
any of the other First Lien Secured Parties for adequate protection or any
adequate protection provided to First Lien Agent or other First Lien Secured
Parties or (ii) any objection by First Lien Agent or any of the other First Lien
Secured Parties to any motion, relief, action or proceeding based on a claim of
a lack of adequate protection or (iii) the payment of interest, fees, expenses
or other amounts to First Lien Agent or any other First Lien Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or under any comparable
provision of any other Bankruptcy Law.


(b)      Second Lien Agent, on behalf of itself and the other Second Lien
Secured Parties, agrees that none of them shall seek or accept adequate
protection without the prior written consent of First Lien Agent; except, that,
Second Lien Agent, for itself or on behalf of the other Second Lien Secured
Parties, shall be permitted to obtain adequate protection in the form of the
benefit of additional or replacement Liens on the Collateral (including proceeds
thereof arising after the commencement of any Insolvency or Liquidation
Proceeding), or additional or replacement collateral to secure the Second Lien
Debt, in connection with any DIP Financing or use of cash collateral as provided
for in Section 7.2 above, or in connection with any such adequate protection
obtained by First Lien Agent and the other First Lien Secured Parties, as long
as in each


23

--------------------------------------------------------------------------------

case, First Lien Agent is also granted such additional or replacement Liens or
additional or replacement collateral and such Liens of Second Lien Agent or such
other Second Lien Secured Party are subordinated to the Liens securing the First
Lien Debt to the same extent as the Liens of Second Lien Agent and such other
Second Lien Secured Parties on the Collateral are subordinated to the Liens of
First Lien Agent and the other First Lien Secured Parties hereunder and to
obtain adequate protection in the form of reports, notices, inspection rights
and similar forms of adequate protection to the extent granted to First Lien
Agent.


7.5          Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of any reorganized Grantor secured by Liens upon
any property of such reorganized Grantor are distributed, pursuant to a proposal
or plan of compromise, arrangement or reorganization whose effective date is
after the date hereof, on account of both the First Lien Debt and any Second
Lien Debt, then, to the extent the debt obligations distributed on account of
the First Lien Debt and on account of the Second Lien Debt are secured by Liens
upon the same assets or property, the provisions of this Intercreditor Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.


7.6        Separate Classes.  Each of the parties hereto irrevocably
acknowledges and agrees that (a) the claims and interests of each of the First
Lien Secured Parties and the Second Lien Secured Parties are not (and will not
be) “substantially similar” within the meaning of Section 1122 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law, (b) the grants of
the Liens to secure the First Lien Debt and the grants of the Liens to secure
the Second Lien Debt, constitute (or will constitute) two separate and distinct
grants of Liens[reserved], (c) the rights of the First Lien Secured Parties in
the Collateral and the rights of the Second Lien Secured Parties in the
Collateral are each fundamentally different from each other and (d) as a result
of the foregoing, among other things, the First Lien Debt and the Second Lien
Debt must be separately classified in any proposal or plan of compromise,
arrangement or reorganization proposed or adopted in any Insolvency or
Liquidation Proceeding.


7.7        Asset Dispositions.  Until the Discharge of First Lien Debt has
occurred, the Second Lien Secured Parties shall consent and not otherwise object
to a sale or other disposition of any Collateral under the Bankruptcy Code,
including Sections 363, 365 and 1129 or under any comparable provision of any
other Bankruptcy Law, free and clear of any Liens thereon securing Second Lien
Debt (and including any motion for bid or other procedures relating to such sale
or disposition), if the First Lien Secured Parties have consented to such sale
or other disposition (or such procedures) so long as the net cash proceeds are
applied (i) pursuant to court order such that the Liens of the Second Lien
Secured Parties attach to the net proceeds of the Asset Sale with the same
priority and validity as the Liens held by the Second Lien Secured Parties on
such Collateral, and the Liens remain subject to the terms of this Intercreditor
Agreement, or (ii) the proceeds of the Asset Sale are applied in accordance with
Section 5.1(a) hereof. Nothing in this Section 7.7 shall preclude any Secured
Party from seeking to be the purchaser, assignee or other transferee of any
Collateral in connection with any such sale or other disposition of Collateral
under any Bankruptcy Law.  The Second Lien Secured Parties agree that the First
Lien Secured Parties shall have the right to credit bid under Section 363(k) of
the Bankruptcy Code or under any comparable provision of any other Bankruptcy
Law with respect to, or otherwise object to any such sale or other disposition
of, the Collateral.


24

--------------------------------------------------------------------------------

7.8          Preference Issues.  If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”), then the First Lien
Debt shall be reinstated to the extent of such Recovery and the First Lien
Secured Parties shall be entitled to a Discharge of First Lien Debt with respect
to all such recovered amounts.  If this Intercreditor Agreement shall have been
terminated prior to such Recovery, this Intercreditor Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.


7.9         Certain Waivers as to Section 1111(b)(2) of Bankruptcy Code.  Second
Lien Agent, for itself and on behalf of the other Second Lien Secured Parties,
waives any claim any Second Lien Secured Party may hereafter have against any
First Lien Secured Party arising out of the election by any First Lien Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law.  First Lien Agent, for itself
and on behalf of the other First Lien Secured Parties, waives any claim any
First Lien Secured Party may hereafter have against any such Second Lien Secured
Party arising out of the election by any such Second Lien Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code or any comparable
provision of any other Bankruptcy Law.


7.10          No Challenges to Claims.  Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties, agrees that no such Second Lien
Secured Parties shall oppose or seek to challenge any claim by any First Lien
Secured Party for allowance in any Insolvency or Liquidation Proceeding of any
First Lien Debt, including those consisting of post-petition interest, fees or
expenses.  First Lien Agent, for itself and on behalf of the other First Lien
Secured Parties, agrees that no First Lien Secured Party shall oppose or seek to
challenge any claim by any Second Lien Secured Parties for allowance in any
Insolvency or Liquidation Proceeding of any Second Lien Debt, including those
consisting of post-petition interest, fees or expenses.


7.11          Other Bankruptcy Laws.  In the event that an Insolvency or
Liquidation Proceeding is filed in a jurisdiction other than the United States
or is governed by any Bankruptcy Law other than the Bankruptcy Code, each
reference in this Intercreditor Agreement to a section of the Bankruptcy Code
shall be deemed to refer to the substantially similar or corresponding provision
of the Bankruptcy Law applicable to such Insolvency or Liquidation Proceeding,
or in the absence of any specific similar or corresponding provision of the
Bankruptcy Law, such other general Bankruptcy Law as may be applied in order to
achieve substantially the same result as would be achieved under each applicable
section of the Bankruptcy Code.


Section 8.          SECOND LIEN SECURED PARTIES’ PURCHASE OPTION[RESERVED]


8.1          Exercise of Option.  Each of the Second Lien Secured Parties shall
have the option at any time within thirty (30) days of a Triggering Event (the
“Purchase Option Period”) to purchase all (but not less than all) of the First
Lien Debt from the First Lien Secured Parties.  The Second Lien Secured Parties
electing to purchase (the “Purchasing Parties”) shall give at least five (5)
Business Days written notice to First Lien Agent of their election to exercise
such purchase option (the “Purchase Option Notice”).  A Purchase Option Notice
from such Purchasing Parties to First Lien Agent shall be irrevocable.


25

--------------------------------------------------------------------------------

8.2          Purchase and Sale.


(a)          On the date within the Purchase Option Period specified by the
Purchasing Parties in the Purchase Option Notice (which shall not be less than
five (5) Business Days, nor more than ten (10) Business Days, after the receipt
by First Lien Agent of the Purchase Option Notice), the First Lien Secured
Parties shall, subject to any required approval of any court or other regulatory
or governmental authority then in effect, if any, sell to the Purchasing
Parties, and the Purchasing Parties shall purchase from the First Lien Secured
Parties, all of the First Lien Debt (the “First Lien Debt Purchase”). 
Notwithstanding anything to the contrary contained herein, in connection with
any such purchase and sale, the First Lien Secured Parties shall retain all
rights under the First Lien Documents to be indemnified or held harmless by
Grantors in accordance with the terms thereof (the “Retained First Lien
Obligations”).


(b)          In connection with the First Lien Debt Purchase, each First Lien
Lender and each Purchasing Party shall execute and deliver an assignment and
acceptance agreement pursuant to which, among other things, each First Lien
Lender shall assign to each Purchasing Party, such First Lien Lender’s pro rata
share of the Commitments and First Lien Debt relating to the First Lien Debt
Purchase.  In addition to and not in limitation of the foregoing, (i)
contemporaneously with the consummation of the First Lien Debt Purchase, First
Lien Agent shall resign as the “Agent” under the First Lien Documents and Second
Lien Agent (acting as collateral agent for the Purchasing Parties, subject to
Second Lien Agent’s prior written consent to act as “Agent” under the First Lien
Documents, which it may withhold in its sole discretion) or such other Person as
the Purchasing Parties shall designate, will be designated as the successor
“Agent” under the First Lien Documents (the “Purchasing Party Agent”); and (ii)
from and after the closing date of the First Lien Debt Purchase, each of the
First Lien Lenders who execute and deliver an assignment and acceptance
agreement with the Purchasing Parties (the “Transferring Lenders”) shall
continue to be, and shall have all rights and remedies of, a “Lender” under the
First Lien Documents; except that each such Transferring Lender shall have no
further obligation whatsoever to make any loans, advances or other financial
accommodations to or for the benefit of any Grantor under any First Lien
Documents.  Subject to the other provisions of this Intercreditor Agreement, the
Retained First Lien Obligations shall continue to be secured by the Collateral,
the Retained First Lien Obligations shall be repaid, subject to Section
8.3(a)(iv) below, in accordance with the terms of the First Lien Loan Agreement
and, subject to the terms of this Intercreditor Agreement, each Transferring
Lender shall continue to have all rights and remedies of a Lender under the
First Lien Loan Agreement and the other First Lien Documents.  First Lien Agent
hereby represents and warrants that, as of the date hereof, no approval of any
court or other regulatory or governmental authority is required for the First
Lien Debt Purchase.  From and after the First Lien Debt Purchase, the Purchasing
Party Agent and the other Second Lien Secured Parties for whom such Purchasing
Party Agent is acting shall have the sole right to enforce all rights and
remedies under the First Lien Documents and shall be permitted, notwithstanding
anything to the contrary contained in Section 4.1 hereof, to immediately enforce
any and all of its rights and remedies under the First Lien Documents and/or the
Second Lien Documents.


8.3          Payment of Purchase Price.


(a)       Upon the date of such purchase and sale, the Purchasing Parties shall
pay to First Lien Agent for the account of the First Lien Secured Parties, as
the purchase price, the full


26

--------------------------------------------------------------------------------

amount of all of the First Lien Debt then outstanding and unpaid (including
principal, interest, fees and expenses, including reasonable attorneys’ fees and
legal expenses), without duplication of amounts paid under clause (i), furnish
cash collateral to First Lien Agent in such amounts as First Lien Agent
determines is reasonably necessary to secure the First Lien Secured Parties in
connection with (x) any issued and outstanding letters of credit issued under
the First Lien Documents (but not in any event in an amount greater than one
hundred five (105%) percent of the aggregate undrawn face amount of such letters
of credit) and (y) any Bank Product Obligations, agree to reimburse the First
Lien Secured Parties for any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit as
described above and any checks or other payments provisionally credited to the
First Lien Debt, and/or as to which the First Lien Secured Parties have not yet
received final payment, and agree to reimburse the First Lien Secured Parties in
respect of indemnification obligations of Grantors under the First Lien
Documents as to matters or circumstances known to the First Lien Secured Parties
and disclosed in writing to the Purchasing Party Agent (unless such disclosure
is not permitted under applicable law) at the time of the purchase and sale
which would reasonably be expected to result in any loss, cost, damage or
expense (including reasonable attorneys’ fees and legal expenses) to the First
Lien Secured Parties.


(b)      Such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account of First Lien Agent as First Lien
Agent may designate in writing to the Purchasing Party Agent for such purpose. 
Interest shall be calculated to but excluding the Business Day on which such
purchase and sale shall occur if the amounts so paid by the Purchasing Parties
to the bank account designated by First Lien Agent are received in such bank
account prior to 12:00 noon, New York City, New York time and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Purchasing Parties to the bank account designated by First Lien Agent are
received in such bank account later than 12:00 noon, New York City, New York
time.


(c)       Ninety (90) days after all letters of credit outstanding under the
First Lien Documents have been cancelled with the consent of the beneficiary
thereof, expired or have been fully drawn, any remaining cash collateral will be
returned to the Purchasing Parties that exercised their option to purchase.


8.4          Representations Upon Purchase and Sale.  Such purchase shall be
expressly made without representation or warranty of any kind by the First Lien
Secured Parties as to the First Lien Debt, the Collateral or otherwise and
without recourse to the First Lien Secured Parties; except, that, each First
Lien Secured Party shall represent and warrant, severally, as to it:  the amount
of the First Lien Debt being purchased from it are as reflected in the books and
records of such First Lien Secured Party (but without representation or warranty
as to the collectability, validity or enforceability thereof), that such First
Lien Secured Party owns the First Lien Debt being sold by it free and clear of
any Lien and such First Lien Secured Party has the right to assign the First
Lien Debt being sold by it and the assignment by it is duly authorized.


8.5          Notice from First Lien Agent Prior to Enforcement Action.  In the
absence of an Exigent Circumstance (as defined below), First Lien Agent agrees
that it will use commercially reasonable efforts to give Second Lien Agent five
(5) Business Days prior written notice of its


27

--------------------------------------------------------------------------------

intention to commence a Lien Enforcement Action, provided that First Lien Agent
shall have no liability for failing to do so; and provided further that, absent
Exigent Circumstances, if a Purchase Option Notice has been given, until the
earlier of (i) 10 Business Days after the date of such notice and (ii) the
expiration of the Purchase Option Period, the First Lien Secured Parties shall
not commence any foreclosure or other action to sell or otherwise realize upon
the Collateral; provided, that, the purchase and sale with respect to the First
Lien Debt provided for herein shall have closed on or before the date set forth
in the Purchase Option Notice.  Notwithstanding the foregoing, if an Exigent
Circumstance exists, First Lien Agent will use commercially reasonable efforts
to give Second Lien Agent notice as soon as practicable and in any event
contemporaneously with the taking of such action, provided, that First Lien
Agent shall have no liability for failing to do so.  As used herein “Exigent
Circumstance” shall mean an event or circumstance that materially and imminently
threatens the ability of First Lien Agent to realize upon all or a material
portion of the Collateral, such as, without limitation, fraudulent removal,
concealment, destruction (other than to the extent covered by insurance),
material waste or abscondment thereof.


Section 9.          RELIANCE; WAIVERS; REPRESENTATIONS; ETC.


9.1          Reliance.  The consent by the First Lien Secured Parties to the
execution and delivery of the Second Lien Documents and the grant to Second Lien
Agent, for and on behalf of itself and the other Second Lien Secured Parties, of
a Lien on the Collateral and all loans and other extensions of credit made or
deemed made on and after the date hereof by the First Lien Secured Parties to
any Grantor shall be deemed to have been given and made in reliance upon this
Intercreditor Agreement.


9.2          No Warranties or Liability.


(a)      Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, acknowledges and agrees that each of First Lien Agent and the
other First Lien Secured Parties have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the First Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Second Lien Agent agrees, for itself and on behalf of the other
Second Lien Secured Parties, that the First Lien Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the First Lien Documents in accordance with law and as they may otherwise,
in their sole discretion, deem appropriate, and the First Lien Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that Second Lien Agent or any of the other Second Lien Secured Parties
have in the Collateral or otherwise, except as otherwise provided in this
Intercreditor Agreement.  Neither First Lien Agent nor any of the other First
Lien Secured Parties shall have any duty to Second Lien Agent or any of the
other Second Lien Secured Parties to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Grantor (including the Second
Lien Documents), regardless of any knowledge thereof which they may have or be
charged with.


(b)     First Lien Agent, for itself and on behalf of the other First Lien
Secured Parties, acknowledges and agrees that Second Lien Agent and the other
Second Lien Secured


28

--------------------------------------------------------------------------------

Parties have made no express or implied representation or warranty, including
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any of the First Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.  First Lien Agent
agrees, for itself and on behalf of the other First Lien Secured Parties, that
the Second Lien Secured Parties will be entitled to manage and supervise their
respective loans and notes under the Second Lien Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate, and
the Second Lien Secured Parties may manage their loans and notes without regard
to any rights or interests that First Lien Agent or any of the other First Lien
Secured Parties have in the Collateral or otherwise, except as otherwise
provided in this Intercreditor Agreement.  Second Lien Agent and the other
Second Lien Secured Parties shall not have any duty to First Lien Agent or any
of the other First Lien Secured Parties to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Grantor (including the First
Lien Documents), regardless of any knowledge thereof which they may have or be
charged with.


9.3          No Waiver of Lien Priorities.  No right of First Lien Agent or any
of the other First Lien Secured Parties to enforce any provision of this
Intercreditor Agreement or any of the First Lien Documents shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act by First Lien Agent or any other
First Lien Secured Party, or by any noncompliance by any Person with the terms,
provisions and covenants of this Intercreditor Agreement, any of the First Lien
Documents or any of the Second Lien Documents, regardless of any knowledge
thereof which First Lien Agent or any of the other First Lien Secured Parties
may have or be otherwise charged with.


9.4          Representations by Second Lien Secured Parties.  Second Lien Agent,
on behalf of the Second Lien Secured Parties, represents and warrants to First
Lien Agent that:


(a)       the execution, delivery and performance of this Intercreditor
Agreement by Second Lien Agent (i) is within the powers of Second Lien Agent,
(ii) has been duly authorized by the Second Lien Secured Parties and (iii) does
not contravene any law, or any provision of any of the Second Lien Documents or
any agreement to which Second Lien Agent is a party or by which it is bound;


(b)       Second Lien Agent is duly authorized to enter into, execute, deliver
and carry out the terms of this Intercreditor Agreement on behalf of the Second
Lien Secured Parties; and


(c)       this Intercreditor Agreement constitutes the legal, valid and binding
obligations of Second Lien Agent, enforceable in accordance with its terms and
shall be binding on Second Lien Agent and the Second Lien Secured Parties.


9.5          Representations by First Lien Secured Parties.  First Lien Agent,
on behalf of First Lien Secured Parties, hereby represents and warrants to
Second Lien Agent that:


(a)      the execution, delivery and performance of this Intercreditor Agreement
by First Lien Agent (i) is within the powers of First Lien Agent, (ii) has been
duly authorized by First


29

--------------------------------------------------------------------------------

Lien Secured Parties, and (iii) does not contravene any law, any provision of
the First Lien Documents or any agreement to which First Lien Agent is a party
or by which it is bound;


(b)       the First Lien Agent is duly authorized to enter into, execute,
deliver and carry out the terms of this Intercreditor Agreement on behalf of the
First Lien Secured Parties; and


(c)       this Intercreditor Agreement constitutes the legal, valid and binding
obligations of First Lien Agent, enforceable in accordance with its terms and
shall be binding on First Lien Agent and First Lien Secured Parties.


9.6         Waivers.  Notice of acceptance hereof, the making of loans, advances
and extensions of credit or other financial accommodations to, and the incurring
of any expenses by or in respect of, Grantors by First Lien Secured Parties, and
presentment, demand, protest, notice of protest, notice of nonpayment or default
and all other notices to which the Second Lien Secured Parties and Grantors are
or may be entitled are hereby waived (except as expressly provided for herein or
as to Grantors in the First Lien Documents).  Second Lien Agent, for itself and
on behalf of the other Second Lien Secured Parties, also waives notice of, and
hereby consents to: (a) subject to Section 10.4 hereof, any amendment,
modification, supplement, renewal, restatement or extensions of time of payment
of or increase or decrease in the amount of any of the First Lien Debt or to the
First Lien Documents or any Collateral at any time granted to or held by First
Lien Agent, (b) except as expressly set forth herein, the taking, exchange,
surrender and releasing of Collateral at any time granted to or held by any
First Lien Secured Parties or guarantees now or at any time held by or available
to any First Lien Secured Parties for the First Lien Debt or any other person at
any time liable for or in respect of the First Lien Debt, (c) except as
expressly set forth herein, the exercise of, or refraining from the exercise of
any rights against any Grantor or any Collateral at any time granted to or held
by any First Lien Secured Parties, and/or (d) the settlement, compromise or
release of, or the waiver of any default with respect to, any of the First Lien
Debt.  Any of the foregoing shall not, in any manner, affect the terms hereof or
impair the obligations of the Second Lien Secured Parties hereunder.  All of the
First Lien Debt shall be deemed to have been made or incurred in reliance upon
this Intercreditor Agreement.


Section 10.        MISCELLANEOUS


10.1        Conflicts.  In the event of any conflict between the provisions of
this Intercreditor Agreement and the provisions of the First Lien Documents or
the Second Lien Documents, the provisions of this Intercreditor Agreement shall
govern.


10.2       Continuing Nature of this Intercreditor Agreement; Severability. 
This Intercreditor Agreement shall continue to be effective until the Discharge
of First Lien Debt shall have occurred or the final payment in full in cash of
the Second Lien Debt and the termination and release by each Second Lien Secured
Party of any Liens to secure the Second Lien Debt.  This Intercreditor Agreement
is a continuing agreement of lien subordination and the First Lien Secured
Parties may continue, at any time and without notice to Second Lien Agent or any
other Second Lien Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor constituting
First Lien Debt in reliance hereof.  Second Lien Agent, for itself and on behalf
of the other Second Lien Secured Parties, hereby waives any right it may have
under applicable law to revoke this Intercreditor Agreement or any of the
provisions of this Intercreditor


30

--------------------------------------------------------------------------------

Agreement.  The terms of this Intercreditor Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding. 
Any provision of this Intercreditor Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


10.3       When Discharge of First Lien Debt Deemed Not To Have Occurred.  If
substantially contemporaneously with the Discharge of First Lien Debt, Borrowers
refinance indebtedness outstanding under the First Lien Documents, then after
written notice to the Second Lien Agent, (a) the indebtedness and other
obligations arising pursuant to such refinancing of the then outstanding
indebtedness under the First Lien Documents shall automatically be treated as
First Lien Debt for all purposes of this Intercreditor Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, (b) the credit agreement and the other loan documents evidencing such
new indebtedness shall automatically be treated as the First Lien Loan Agreement
and the First Lien Documents for all purposes of this Intercreditor Agreement
and (c) the administrative agent under the new First Lien Loan Agreement shall
be deemed to be First Lien Agent for all purposes of this Intercreditor
Agreement, so long as, in each such case the new First Lien Agent agrees, on
behalf of itself and the refinancing lenders, to be bound by the terms of this
Intercreditor Agreement.  Upon receipt of notice of such refinancing (including
the identity of the new First Lien Agent), the Second Lien Agent shall promptly
enter into such documents and agreements (including amendments or supplements to
this Intercreditor Agreement) as Borrowers or the new First Lien Agent may
reasonably request in order to provide to the new First Lien Agent the rights of
First Lien Agent contemplated hereby.


10.4       Amendments to First Lien Documents. (a) Without the prior written
consent of Second Lien Agent, no First Lien Document may be amended,
supplemented or otherwise modified, and no new First Lien Document may be
entered into, to the extent such amendment, supplement, modification or new
document would do any one or more of the following:


(i)          increase the “Applicable Margins” or similar component of the
interest rate under the First Lien Loan Agreement in a manner that would result
in the total yield on the First Lien Debt (excluding any Revolving B Advances
(as defined in the First Lien Loan Agreement)) to exceed by more than two (2%)
percent per annum the total yield on the First Lien Debt that is calculated as
if the highest rate under the definition of “Applicable Margin” (as defined in
the First Lien Loan Agreement as of the First Amendment Effective Date (as
defined in the First Lien Loan Agreement) applicable to such First Lien Debt
were in effect (excluding increases resulting from the accrual or payment of
interest at the default rate or increases in the underlying reference rate
(other than increases to any "floor" or minimum level of such reference rate)),
or (2) increase the “Applicable Margins” or similar component of the interest
rate under the First Lien Loan Agreement in a manner that would result in the
total yield on the Revolving B Advances (as defined in the First Lien Loan
Agreement) to exceed twelve percent  (12%) per annum (excluding increases
resulting from the accrual or payment of interest at the default rate),


(ii)          modify or add any covenant or event of default under the First
Lien Documents that directly restricts Grantors from making payments of any
Second Lien Debt that would otherwise be permitted under the First Lien
Documents, as in effect on the date hereof,


31

--------------------------------------------------------------------------------

(iii)        other than in connection with any DIP Financing, subject to the
terms of Section 7.2, or as otherwise permitted in the First Lien Documents, as
in effect on the date hereof, contractually subordinate the Liens of the First
Lien Secured Parties to any other debt of Grantors, or


(iv)       contravene the provisions of this Intercreditor Agreement,(b) For the
avoidance of doubt, the First Lien Agent and the First Lien Secured Parties may
amend, supplement or otherwise modify the First Lien Documents and enter into
new First Lien Documents, in each case, without the consent of Second Lien
Agent, without incurring any liabilities to Second Lien Agent or any other
Second Lien Secured Party and without impairing or releasing the Lien priorities
and other benefits provided in this Intercreditor Agreement (even if any right
of subrogation or other right or remedy of Second Lien Agent or any other Second
Lien Secured Party is affected, impaired or extinguished thereby), including
without limitation any of the following:


(i)          except to the extent expressly set forth in clause (a) above,
change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Debt or any Lien on any Collateral or guaranty thereof or any
liability of any Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the First Lien Debt,
without any restriction as to the amount, tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by First Lien Agent or any of the other First Lien
Secured Parties, the First Lien Debt or any of the First Lien Documents,


(ii)         sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral or
any liability of any Grantor to First Lien Agent or any of the other First Lien
Secured Parties, or any liability incurred directly or indirectly in respect
thereof in accordance with the terms hereof,


(iii)        settle or compromise any of the First Lien Debt or any other
liability of any Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the First Lien Debt) in any
manner or order except to the extent that such proceeds are to be applied in
accordance with Section 5.1, and


(iv)        exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any other Person, elect any remedy and otherwise deal
freely with any Grantor or any Collateral and any security and any guarantor or
any liability of any Grantor to any of the First Lien Secured Parties or any
liability incurred directly or indirectly in respect thereof.


10.5        Amendments to Second Lien Documents.  Without the prior written
consent of First Lien Agent, no Second Lien Document may be amended,
supplemented or otherwise modified, and no new Second Lien Document may be
entered into, to the extent such amendment, supplement or other modification or
new document would:


(a)       contravene the provisions of this Intercreditor Agreement,


32

--------------------------------------------------------------------------------

(b)      increase the interest rate under any Second Lien Documents in a manner
that would cause the total cash pay yield on the Second Lien Debt to exceed by
more than two percent (2%) the total cash pay yield on the relevant Second Lien
Debt as in effect on the date of the Second Lien Documents (excluding increases
resulting from the accrual of interest at the default rate),


(c)       change to earlier dates any scheduled dates for payment of principal
of or interest on Second Lien Debt,


(d)       change any default or event of default provisions set forth in the
Second Lien Documents in a manner adverse to the Grantors or the First Lien
Secured Parties,


(e)       modify or add any covenant or event of default under the Second Lien
Documents that restricts Grantors from making payments of any First Lien Debt,


(f)        change the prepayment provisions set forth in the Second Lien
Documents to increase the amount of any required prepayment, or


(g)       add to theor accept any Collateral for the Second Lien Debt other than
as specifically provided by this Intercreditor Agreement.


10.6       Amendments; Waivers.  No amendment, modification or waiver of any of
the provisions of this Intercreditor Agreement by Second Lien Agent or First
Lien Agent shall be deemed to be made unless the same shall be in writing signed
on behalf of the party making the same or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time.  The Grantors shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Intercreditor
Agreement except to the extent that such amendment or modification (i) amends or
modifies any of the covenants or obligations of any Grantor hereunder in a
manner adverse to such Grantor or (ii) imposes any new obligation on any
Grantor.


10.7        Subrogation; Marshalling.  Until the Discharge of First Lien Debt,
the Second Lien Secured Parties agree that they shall not exercise any rights of
subrogation in respect of any payments or distributions received by the First
Lien Secured Parties nor shall they be entitled to any assignment of any First
Lien Debt or Second Lien Debt or of any Collateral for or guarantees or evidence
of any thereof.  Following the Discharge of First Lien Debt, each First Lien
Secured Party agrees to execute such documents, agreements, and instruments as
any Second Lien Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the First Lien Debt resulting
from payments or distributions to such First Lien Secured Party by such Person.
Until the Discharge of First Lien Debt, Second Lien Agent agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.


33

--------------------------------------------------------------------------------

10.8        Consent to Jurisdiction; Waivers.  The parties hereto consent to the
jurisdiction of the Supreme Court of the State of New York in New York County
and the United States District Court for the Southern District of New York and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 10.9 below for such party.  Service so made
shall be deemed to be completed three (3) days after the same shall be posted as
aforesaid.  The parties hereto waive any objection to any action instituted
hereunder based on forum non conveniens, and any objection to the venue of any
action instituted hereunder.  Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Intercreditor Agreement, any First Lien
Document or any Second Lien Document, or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto.


10.9        Notices.  All notices to the Second Lien Secured Parties and the
First Lien Secured Parties permitted or required under this Intercreditor
Agreement may be sent to Second Lien Agent and First Lien Agent, respectively. 
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, electronically mailed or sent by courier service, facsimile
transmission or U.S. mail and shall be deemed to have been given when delivered
in person or by courier service, upon receipt of a facsimile transmission or
electronic mail or five (5) Business Days after deposit in the U.S. mail
(registered or certified, with postage prepaid and properly addressed).  For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
or, as to each party, at such other address as may be designated by such party
in a written notice to all of the other parties.


First Lien Agent:
If to Agent or PNC at:
      
PNC Bank, National Association
 
200 South Wacker Drive, Suite 600
 
Chicago, Illinois  60606
       
Attention:

Account Manager – A.M. Castle  
Telephone:
(312) 454-2935  
Facsimile:

(312) 454-2919    
with copies to:
Goldberg Kohn Ltd.
 
55 East Monroe, Suite 3300
 
Chicago, Illinois 60603
       
Attention:

Danielle Juhle, Esq. and Jeffrey Dunlop, Esq.  
Telephone:

(312) 201-4000  
Facsimile:

(312) 863-7831



34

--------------------------------------------------------------------------------

Second Lien Agent:
Wilmington Savings Fund Society, FSB
 
500 Delaware Avenue, 11th Floor
 
Wilmington, Delaware 19801
 
Attention:

Patrick HealyGeoffrey J. Lewis   Facsimile:
(302) 421-9137    
with copies to
(which shall not
constitute notice):
Ropes & Gray LLP
 
1211 Avenue of the Americas
 
New York, New York 10036-8704
  Attention:
Mark R. Somerstein   Facsimile:
(646) 728-1663



10.10      Further Assurances.


(a)       Each Agent agrees that it shall take such further action and shall
execute and deliver to each other Agent such additional documents and
instruments (in recordable form, if requested) as any such Agent may reasonably
request to effectuate the terms of and the lien priorities contemplated by this
Intercreditor Agreement.


(b)      Upon the Discharge of First Lien Debt, First Lien Agent agrees to
provide written notice thereof to Second Lien Agent (“Discharge of First Lien
Debt Notice”).  First Lien Agent covenants and agrees to provide such Discharge
of First Lien Debt Notice to Second Lien Agent within five (5) Business Days
after the Discharge of First Lien Debt, provided that First Lien Agent shall
have no liability for failure to do so. Upon the Discharge of Second Lien Debt,
Second Lien Agent agrees to provide written notice thereof to First Lien Agent. 
Second Lien Agent covenants and agrees to provide such notice to First Lien
Agent within five (5) Business Days after the Discharge of Second Lien Debt,
provided that Second Lien Agent shall have no liability for failure to do so.


10.11      Governing Law.  The validity, construction and effect of this
Intercreditor Agreement shall be governed by the internal laws of the State of
New York but excluding any principles of conflicts of law or any other rule of
law that would result in the application of the law of any jurisdiction other
than the laws of the State of New York.


10.12      Binding on Successors and Assigns.


(a)       This Intercreditor Agreement shall be binding upon First Lien Agent,
the other First Lien Secured Parties, Second Lien Agent, the other Second Lien
Secured Parties, Grantors and their respective permitted successors and assigns.


(b)       In connection with any participation or other transfer or assignment,
a First Lien Secured Party or a Second Lien Secured Party (i) may disclose to
such assignee, participant or other transferee or assignee all documents and
information which such Person now or hereafter may have relating to Grantors or
the Collateral and (ii) shall disclose to such participant or other transferee
or assignee the existence and terms and conditions of this Intercreditor
Agreement.  In the case of an assignment or transfer, the assignee or transferee
acquiring the First Lien Debt or


35

--------------------------------------------------------------------------------

the Second Lien Debt, as the case may be, shall execute and deliver to First
Lien Agent or Second Lien Agent, as the case may be, a written acknowledgement
of receipt of a copy of this Intercreditor Agreement and the written agreement
by such Person to be bound by the terms of this Intercreditor Agreement.


10.13      Specific Performance.  First Lien Agent may demand specific
performance of this Intercreditor Agreement.  Second Lien Agent, for itself and
on behalf of the other Second Lien Secured Parties, hereby irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by First Lien Agent.


10.14      Section Titles; Time Periods.  The section titles contained in this
Intercreditor Agreement are and shall be without substantive meaning or content
of any kind whatsoever and are not a part of this Intercreditor Agreement.


10.15     Counterparts.  This Intercreditor Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of this Intercreditor Agreement by telefacsimile or other
electronic method of transmission shall have the same force and effect as the
delivery of an original executed counterpart of this Intercreditor Agreement. 
Any party delivering an executed counterpart of this Intercreditor Agreement by
telefacsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Intercreditor Agreement.


10.16     Authorization.  By its signature, each Person executing this
Intercreditor Agreement on behalf of a party hereto represents and warrants to
the other parties hereto that it is duly authorized to execute this
Intercreditor Agreement.


10.17      No Third Party Beneficiaries.  This Intercreditor Agreement and the
rights and benefits hereof shall inure to the benefit of each of the parties
hereto and their respective successors and assigns and shall inure to the
benefit of each of the holders of First Lien Debt and Second Lien Debt.  No
Grantor or other Person shall have or be entitled to assert rights or benefits
hereunder.


10.18      No Second Lien Collateral Agent Duties or Waiver.  Second Lien Agent
shall have no duties or obligations except those expressly set forth herein and
in the Second Lien Documents to which it is a party. Without limiting the
generality of the foregoing, the Second Lien Agent:


(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;


(b)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Second Lien Documents that Second Lien Agent is
required to exercise as directed in writing by the requisite Second Lien Holders
in accordance with the Indenture; provided that Second Lien Agent shall not,
except as set forth herein, be required to take any action that, in its opinion
or the


36

--------------------------------------------------------------------------------

opinion of its counsel, may expose such Second Lien Agent to liability or that
is contrary to the Second Lien Documents to which it is a party, applicable law
or court or administrative order;


(c)       shall not, except as expressly set forth in this Intercreditor
Agreement and in the Second Lien Documents to which it is a party, have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Grantor or any of their Subsidiaries or any of their
respective affiliates that is communicated to or obtained by the Person serving
as Second Lien Agent or any of its affiliates in any capacity;


(d)      shall be deemed not to have knowledge of any Default or Event of
Default under any First Lien Documents unless and until written notice
describing such Default or Event Default and stating that such notice is a
“notice of default” is given to such Second Lien Agent by the First Lien Agent,
for and on behalf of itself and the other Second Lien Secured Parties; and


(e)      shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Intercreditor Agreement or any First Lien Document, (ii) the contents of
any certificate, report, instrument, letter, notice, or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Intercreditor Agreement, any First Lien Documents or any other agreement,
instrument or document, or the validity, attachment, creation, perfection,
priority or enforceability of any Lien purported to be created by the First Lien
Documents, (v) the value or the sufficiency of any Collateral for First Lien
Debt or (vi) the satisfaction of any condition set forth in any First Lien
Documents, other than to confirm receipt of items expressly required to be
delivered to Second Lien Agent.


Nothing in this Intercreditor Agreement shall be construed to operate as a
waiver by Second Lien Agent, with respect to any First Lien Secured Parties, any
Grantor, any Guarantor, or any other Second Lien Secured Parties, of the benefit
of any rights, privileges, immunities, exculpations, indemnities, or reliance
rights contained in the Second Lien Documents and the Second Lien Agent shall be
entitled to all such rights, privileges, immunities, exculpations, indemnities,
or reliance rights in connection with the execution of this Intercreditor
Agreement and in taking or omitting to take any actions hereunder, including,
without limitation, exculpation from any liability for any action taken or not
taken by it (a) with the consent or at the request of the requisite Second Lien
Holders in accordance with the Indenture, (b) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision, or (c) in reliance on an
Officers’ Certificate and/or Opinion of Counsel (as each such term is defined in
the Indenture) stating that such action is permitted by the terms of this
Intercreditor Agreement.  For all purposes of this Intercreditor Agreement,
Second Lien Agent may (i) rely in good faith, as to matters of fact, on any
representation of fact believed by Second Lien Agent to be true (without any
duty of investigation) and that is contained in a written certificate, report,
instrument, letter, notice, or other document from the First Lien Agent or any
authorized representative of any First Lien Secured Parties and (ii) assume in
good faith (without any duty of investigation), and rely upon, the genuineness,
due authority, validity, and accuracy of any certificate, instrument, notice,
letter, or other document believed by it in good faith to be genuine and
presented by the proper person.  First Lien Agent and each of the other First
Lien


37

--------------------------------------------------------------------------------

Secured Parties expressly acknowledge that the subordination and related
agreements set forth herein by Second Lien Agent are made solely in its capacity
as collateral agent and indenture trustee under the Second Lien Documents to
which it is a party with respect to the Second Lien Debt issued thereunder and
are not made by Second Lien Agent in its individual capacity.


[SIGNATURE PAGES FOLLOW]


38

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.


 
FIRST LIEN AGENT:
 
 
 
 
PNC Bank, National Association, as First Lien Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Signature Page to Intercreditor Agreement


--------------------------------------------------------------------------------

 
SECOND LIEN AGENT:
 
 
 
 
Wilmington Savings Fund Society, FSB, as Second Lien Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned hereby acknowledges and agrees to the representations,
terms and provisions of the annexed Intercreditor Agreement among PNC Bank,
National Association, in its capacity as agent for the First Lien Secured
Parties (in such capacity, the “First Lien Agent”) and Wilmington Savings Fund
Society, FSB, in its capacities as indenture trustee and collateral agent for
the Second Lien Secured Parties (in such capacities, “Second Lien Agent”).  By
its signature below, each of the undersigned agrees that it will, together with
its successors and assigns, be bound by the provisions hereof.


Each of the undersigned agrees that any Secured Party holding Collateral does so
as gratuitous bailee and sub-collateral agent (under the UCC or PPSA) for the
other and is hereby authorized to and may turn over to such other Secured Party
upon request therefore any such Collateral, after all obligations and
indebtedness of the undersigned to the bailee Secured Party have been fully paid
and performed.


Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Intercreditor Agreement, it is not a party hereto and does not and will not
receive any right, benefit, priority or interest under or because of the
existence of the foregoing Agreement, (ii) in the event of a breach by the
undersigned of any of the terms and provisions contained in the foregoing
Intercreditor Agreement, such a breach shall constitute a First Lien Event of
Default and a Second Lien Event of Default, (iii) three Business Days prior to
the making of any Second Lien Interest Payment in cash or any Second Lien Other
Payment, it shall deliver, or cause to be delivered, to the First Lien Agent and
the Second Lien Agent the compliance certificate(s) required pursuant to clause
(b) of the definition of “Permitted Second Lien Payments” or pursuant to the
definition of “Second Lien Interest Payment Conditions”, as applicable, (iv) on
the date of the making of any Second Lien Interest Payment in cash or any Second
Lien Other Payment, it shall deliver, or cause to be delivered, to the First
Lien Agent the compliance certificate(s) required pursuant to clause (b) of the
definition of “Permitted Second Lien Payments” or pursuant to the definition of
“Second Lien Interest Payment Conditions”, as applicable, certifying that the
applicable conditions were satisfied as of such payment date, and (v) it will
execute and deliver such additional documents and take such additional action as
may be necessary or desirable in the opinion of any Secured Party to effectuate
the provisions and purposes of the foregoing Intercreditor Agreement.  Each of
the undersigned further acknowledges and agrees that, in the event that a
compliance certificate is delivered to the First Lien Agent and the Second Lien
Agent three Business Days prior to the making of the applicable payment that
certifies that the applicable payment is permitted under the Intercreditor
Agreement, but the compliance certificate delivered to the First Lien Agent on
the applicable payment date, as required hereby, demonstrates that the
applicable payment would not be permitted, such event shall constitute an
immediate Event of Default under the First Lien Documents.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

 
GRANTORS:
 
 
 
A.M. CASTLE & CO.
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
TOTAL PLASTICS, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
HY-ALLOY STEELS COMPANY
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
KEYSTONE TUBE COMPANY, LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
KEYSTONE SERVICE, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 




--------------------------------------------------------------------------------

 
A.M. CASTLE & CO. (CANADA) INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
CASTLE METALS DE MEXICO, S.A. DE C.V.
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
CASTLE METALS DE MEXICALI, S.A. DE C.V.
 
 
 
By:
 
 
Name:
 
 
Title:
 





--------------------------------------------------------------------------------